Exhibit 10.6

 

--------------------------------------------------------------------------------

EXECUTION COPY

$1,500,000,000

CREDIT AGREEMENT

among

THE WESTERN UNION COMPANY,

as the Company,

THE BANKS, ISSUING LENDERS AND SWING LINE BANK PARTIES HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Syndication Agent

and

BARCLAYS BANK PLC

JPMORGAN CHASE BANK, N.A.

MORGAN STANLEY BANK

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Documentation Agents

and

CITIBANK, N.A.,

as Administrative Agent

Dated as of September 27, 2006

CITIGROUP GLOBAL MARKETS INC.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers and Joint Book Runners

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION 1 DEFINITIONS

   1

1.1

   Defined Terms    1

1.2

   Other Definitional Provisions    18

1.3

   Accounting Terms    18

1.4

   Exchange Rates; Currency Equivalents    18

1.5

   Computation of Dollar Amounts    19 SECTION 2 AMOUNT AND TERMS OF COMMITMENTS
   19

2.1

   Commitments    19

2.2

   Revolving Credit Notes    19

2.3

   Procedure for Borrowing    20

2.4

   Fees    21

2.5

   Termination or Reduction of Commitments    22

2.6

   Prepayments    22

2.7

   Conversion and Continuation Options    22

2.8

   Minimum Amounts of Tranches    23

2.9

   Interest Rates and Payment Dates    24

2.10

   Computation of Interest and Fees    24

2.11

   Inability to Determine Interest Rate    24

2.12

   Pro Rata Treatment and Payments    25

2.13

   Illegality    28

2.14

   Requirements of Law    28

2.15

   Taxes    30

2.16

   Indemnity    31

2.17

   Action of Affected Banks    31

2.18

   Bid Loans    32

2.19

   Swing Line Commitments    35

2.20

   Increase of Commitments    38

2.21

   Payment in Full at Maturity    38

2.22

   Letter of Credit Subfacility    38

2.23

   Indemnification; Nature of Issuing Lender’s Duties    42

2.24

   Defaulting Banks    44 SECTION 3 REPRESENTATIONS AND WARRANTIES    45

3.1

   Financial Condition    45

3.2

   No Change    46

3.3

   Corporate Existence; Compliance with Law    46

3.4

   Corporate Power; Authorization; Enforceable Obligations    46

3.5

   No Legal Bar    46

3.6

   No Material Litigation    47

3.7

   No Default    47

3.8

   Taxes    47

3.9

   Federal Regulations    47

3.10

   ERISA    47

3.11

   Investment Company Act    48

3.12

   Purpose of Loans    48

 

i



--------------------------------------------------------------------------------

3.13

   Disclosure    48

3.14

   Ranking    48

3.15

   Compliance with OFAC, FCPA    48

3.16

   Closing Date Representations and Warranties    48 SECTION 4 CONDITIONS
PRECEDENT    49

4.1

   Conditions to Effectiveness    49

4.2

   Conditions to Each Loan    50 SECTION 5 AFFIRMATIVE COVENANTS    51

5.1

   Financial Statements    51

5.2

   Certificates; Other Information    52

5.3

   Conduct of Business and Maintenance of Existence    52

5.4

   Inspection of Property; Books, Records and Discussions    52

5.5

   Notices    53

5.6

   Covenant to Deliver Guaranty    53 SECTION 6 NEGATIVE COVENANTS    54

6.1

   Limitation on Significant Subsidiary Indebtedness    54

6.2

   Limitation on Liens    55

6.3

   Limitation on Sales and Leasebacks    57

6.4

   Limitations on Fundamental Changes    57

6.5

   Limitations on Restrictions on Dividends    57

6.6

   Financial Covenant    57 SECTION 7 EVENTS OF DEFAULT    58 SECTION 8 THE
ADMINISTRATIVE AGENT    60

8.1

   Appointment    60

8.2

   Delegation of Duties    61

8.3

   Exculpatory Provisions    61

8.4

   Reliance by Administrative Agent    61

8.5

   Notice of Default    62

8.6

   Non-Reliance on Administrative Agent and Other Banks    62

8.7

   Indemnification    63

8.8

   Administrative Agent in Its Individual Capacity    63

8.9

   Successor Administrative Agent    63

8.10

   Syndication Agent, etc.    64 SECTION 9 MISCELLANEOUS    64

9.1

   Amendments and Waivers    64

9.2

   Notices    65

9.3

   No Waiver; Cumulative Remedies    67

9.4

   Survival of Representations and Warranties    67

9.5

   Payment of Expenses and Taxes    67

9.6

   Successors and Assigns; Participations; Purchasing Banks    68

9.7

   Adjustments; Set-off    71

9.8

   Table of Contents and Section Headings    72

9.9

   Confidentiality    72

9.10

   Patriot Act Notice    73

9.11

   Counterparts    73

9.12

   Severability    73

 

ii



--------------------------------------------------------------------------------

9.13

   Integration    73

9.14

   GOVERNING LAW    73

9.15

   Submission To Jurisdiction; Waivers    73

9.16

   Acknowledgements    74

9.17

   WAIVERS OF JURY TRIAL    74

9.18

   Effectiveness    74

9.19

   Judgment Currency    75

 

iii



--------------------------------------------------------------------------------

Schedules    Schedule 1.1    Banks and Commitments Schedule 3.6    Material
Litigation Exhibits    Exhibit A    Revolving Credit Note Exhibit B    Borrowing
Certificate Exhibit C    Opinion of Counsel Exhibit D    Commitment Transfer
Supplement Exhibit E    Bid Note Exhibit F    Bid Quote Exhibit G    Bid Loan
Confirmation Exhibit H    Bid Loan Request Exhibit I    Form of Swing Line Note
Exhibit J    Form of Commitment Increase Supplement



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of September 27, 2006, among THE WESTERN UNION
COMPANY, a Delaware corporation (the “Company”), the several banks and other
financial institutions from time to time parties to this Agreement (the
“Banks”), CITIBANK, N.A., in its capacity as the Swing Line Bank (in such
capacity, together with its successors in such capacity, the “Swing Line Bank”),
CITIBANK, N.A. AND WELLS FARGO BANK, NATIONAL ASSOCIATION, in their capacity as
Issuing Lenders (in such capacity, together with their successors in such
capacity, the “Issuing Lenders”), WELLS FARGO BANK, NATIONAL ASSOCIATION, as
syndication agent (in such capacity, the “Syndication Agent”), BARCLAYS BANK
PLC, JPMORGAN CHASE BANK, N.A., MORGAN STANLEY BANK and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Documentation Agents, and CITIBANK, N.A., as administrative
agent for the Banks hereunder (in such capacity, the “Administrative Agent”).

WITNESSETH:

WHEREAS, the Company has requested the Banks to make Loans and issue Letters of
Credit to the Company, and the Banks are willing to make Loans and issue Letters
of Credit to the Company, subject to the terms and conditions hereof;

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
and agreements herein contained and other good and valuable consideration,
receipt of which is hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the following terms shall have the
following meanings:

“ABR”: for any day, a rate per annum equal to the greater of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect on such
day plus 1/2 of 1%. For purposes hereof: “Prime Rate” shall mean, at any time,
the rate of interest per annum publicly announced from time to time by Citibank
at its principal office in New York, New York as its base rate. Each change in
the Prime Rate shall be effective as of the opening of business on the day such
change in the Prime Rate occurs. The parties hereto acknowledge that the rate
announced publicly by Citibank as its Prime Rate is an index or base rate and
shall not necessarily be its lowest or best rate charged to its customers or
other banks; and “Federal Funds Effective Rate” shall mean, for any day, the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers, as
published on the next succeeding Business Day by the Federal Reserve Bank of
New York, or, if such rate is not so published on the next succeeding Business
Day, the average of the quotations for the day of such transactions received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by it. If for any reason the Administrative Agent shall have determined
(which determination shall be conclusive in the absence of manifest error) that
it is unable to ascertain the Federal Funds Effective Rate, including the
inability or failure of the Administrative Agent to obtain sufficient quotations
in accordance with the terms above, the ABR shall be determined without regard
to clause (b) of the first sentence of this definition until the circumstances
giving rise to such inability no longer



--------------------------------------------------------------------------------

exist. Any change in the ABR due to a change in the Prime Rate or the Federal
Funds Effective Rate shall be effective on the opening of business on the date
of such change.

“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.

“Affiliate”: as to any Person, any other Person (other than a Subsidiary) which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, “control” of a
Person means the power, directly or indirectly, either to (a) vote 10% or more
of the securities having ordinary voting power for the election of directors (or
persons per forming similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.

“Agreement”: this Credit Agreement, as amended, supplemented or otherwise
modified from time to time.

“Applicable Margin”: with respect to each day for each Type of Loan and for the
Letter of Credit Fee, the rate per annum based on the Ratings in effect on such
day, as set forth under the relevant column heading below:

 

Rating

   Eurodollar
Loans and
Letter of
Credit Fee  

Rating I

   0.150 %

Rating II

   0.190 %

Rating III

   0.270 %

Rating IV

   0.350 %

Rating V

   0.525 %

“Applicable Time”: with respect to any borrowings and payments in Foreign
Currencies, the local times in the place of settlement for such Foreign
Currencies as may be determined by the Administrative Agent to be necessary for
timely settlement on the relevant date in accordance with normal banking
procedures in the place of payment.

“Available Commitment”: as to any Bank at any time, an amount equal to the
excess, if any, of (a) the amount of such Bank’s Commitment over (b) the
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of all Loans made by such Bank then outstanding plus the Bank’s Commitment
Percentage of outstanding Swing Line Loans and LOC Obligations at such time.

“Bankruptcy Code”: the Bankruptcy Code in Title 11 of the United States Code, as
amended, modified, succeeded or replaced from time to time.

“Bid Loan”: each advance made to the Company pursuant to subsection 2.18.

 

2



--------------------------------------------------------------------------------

“Bid Loan Confirmation”: a bid loan confirmation, substantially in the form of
Exhibit G, to be delivered by the Company to the Administrative Agent in
accordance with subsection 2.18(b)(iv).

“Bid Loan Request”: a bid loan request, substantially in the form of Exhibit H,
to be delivered by the Company to the Administrative Agent in accordance with
subsection 2.18(b)(i) in writing, by facsimile transmission, or by telephone
immediately confirmed by facsimile transmission.

“Bid Note”: as defined in subsection 2.18.

“Bid Quote”: a bid quote substantially in the form of Exhibit F, to be delivered
by a Bank to the Administrative Agent in accordance with subsection 2.18(b) in
writing, by facsimile transmission, or by telephone immediately confirmed by
facsimile transmission.

“Borrowing Certificate”: a notice of borrowing and certificate of the Company
substantially in the form of Exhibit B.

“Borrowing Date”: any Business Day specified in a notice furnished pursuant to
subsection 2.3, 2.18 or 2.19 as a date on which the Company requests the Banks
or the Swing Line Bank, as the case may be, to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that (a) when used to describe the date of any borrowing of,
or any payment or interest rate determination in respect of, a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which commercial banks are
not open for dealings in Dollar deposits in the London interbank market and
(b) when used in connection with a Foreign Currency Loan, the term “Business
Day” shall also exclude any day on which banks are not open for foreign exchange
dealings between banks in the exchange of the home country of such Foreign
Currency (or, in the case of a Foreign Currency Loan denominated in Euro, on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
(TARGET) System is open).

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Change of Control”: any acquisition by any Person or Group of Persons, either
directly or indirectly, of (a) the power to elect, appoint or cause the election
or appointment of at least a majority of the members of the Board of Directors
of the Company (or any other Person to which all or substantially all of the
properties and assets of the Company have been transferred), through beneficial
ownership of the Capital Stock of the Company (or such other Person) or through
contract, agreement, arrangement or proxy, or (b) all or substantially all of
the properties and assets of the Company.

“Citibank”: Citibank, N.A., together with its successors and/or assigns.

 

3



--------------------------------------------------------------------------------

“Closing Date”: the date on which this Agreement becomes effective in accordance
with subsection 4.1.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Commitment”: as to any Bank, the obligation of such Bank (a) to make Revolving
Credit Loans to the Company hereunder, (b) to participate in Swing Line Loans
made to the Company hereunder and (c) to purchase participation interests in the
Letters of Credit, in an aggregate principal Dollar Amount (determined as of the
most recent Revaluation Date) at any one time outstanding not to exceed the
amount set forth opposite such Bank’s name on Schedule 1.1 or in the Commitment
Transfer Supplement pursuant to which it became a Bank, as such amount may be
reduced pursuant to subsection 2.5 or subsection 9.6 or increased pursuant to
subsection 2.20 or subsection 9.6.

“Commitment Percentage”: as to any Bank at any time, the percentage of the
aggregate Commitments then constituted by such Bank’s Commitment.

“Commitment Period”: the period from and including the Closing Date to but not
including the Termination Date or such earlier date on which the Commitments
shall terminate as provided herein.

“Committed Swing Line Loan”: as defined in subsection 2.19(a).

“Commonly Controlled Entity”: an entity, whether or not incorporated, which is
under common control with the Company within the meaning of Section 4001 of
ERISA or is part of a group which includes the Company and which is treated as a
single employer under Section 414 of the Code.

“Competitor”: any Person significantly and directly engaged in the business of
payment instruments or consumer funds transfers.

“Consolidated Net Assets”: the gross book value of the assets of the Company and
its Subsidiaries (which under GAAP would appear on the consolidated balance
sheet of the Company and its Subsidiaries) less all reserves (including, without
limitation, depreciation, depletion and amortization) applicable thereto and
less (i) minority interests and (ii) liabilities (determined in accordance with
GAAP) which, in accordance with their terms, will be settled within one year
after the date of determination.

“Consolidated Net Income”: the net income of the Company and its Subsidiaries
(which under GAAP would appear on the consolidated income statement of the
Company and its Subsidiaries), excluding, however, (i) any equity of the Company
or a Subsidiary in the unremitted earnings of any corporation which is not a
Subsidiary, (ii) gains from the write-up in the book value of any asset and
(iii) in the case of an acquisition of any Person which is accounted for on a
purchase basis, earnings of such Person prior to its becoming a Subsidiary.

“Consolidated Net Worth”: the sum of (i) the par value (or value stated on the
books of such corporation) of the capital stock of all classes of the Company
and its Subsidiaries, plus (or minus in the case of a deficit) (ii) the amount
of the consolidated surplus, whether capital or

 

4



--------------------------------------------------------------------------------

earned, of the Company and its Subsidiaries, and plus (or minus in the case of a
deficit) (iii) retained earnings of the Company and its Subsidiaries, all as
determined in accordance with GAAP; provided, however, that Consolidated Net
Worth shall exclude the effects of currency translation adjustments and the
application of FAS 115.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Default”: any of the events specified in Section 7, whether or not any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Defaulted Amount”: with respect to any Bank at any time, any amount required to
be paid by such Bank to the Administrative Agent or any other Bank hereunder at
or prior to such time that has not been so paid as of such time. In the event
that a portion of a Defaulted Amount shall be deemed paid pursuant to
Section 2.24(b), the remaining portion of such Defaulted Amount shall be
considered a Defaulted Amount originally required to be paid hereunder on the
same date as the Defaulted Amount so deemed paid in part.

“Defaulting Bank”: at any time, a Bank that, at such time, owes a Defaulted Loan
or a Defaulted Amount.

“Defaulted Loan”: with respect to any Bank at any time, the portion of any Loan
required to be made by such Bank to the Company pursuant to Section 2.1, 2.18,
2.19 or 2.22(e) at or prior to such time that has not been made by such Bank. In
the event that a portion of a Defaulted Loan shall be deemed paid pursuant to
Section 2.12(c), the remaining portion of such Defaulted Loan shall be
considered a Defaulted Loan originally required to be paid hereunder on the same
date as the Defaulted Loan so deemed paid in part.

“Dollar Amount”: at any time, (a) with respect to Dollars or an amount
denominated in Dollars, such amount and (b) with respect to an amount of any
Foreign Currency or an amount denominated in such Foreign Currency, the
equivalent amount thereof in Dollars as determined by the Administrative Agent
at such time on the basis of the Spot Rate (determined in respect of the most
recent Revaluation Date) applicable to such Foreign Currency.

“Dollars” and “$”: dollars in lawful currency of the United States of America.

“Domestic Dollar Loans”: the collective reference to Fixed Rate Bid Loans and
ABR Loans.

“EBITDA”: for any period, net income (or net loss) plus the sum of (a) interest
expense, (b) income tax expense, (c) depreciation expense, (d) amortization
expense, (e) any other non-cash deductions, losses or charges made in
determining net income for such period (f) extraordinary losses or charges and
(g) one-time transaction fees and expenses incurred in connection with the
spin-off of the Company from First Data Corporation, or the issuance of (or
refinancing of) Indebtedness incurred in connection with such spin-off, and
minus extraordinary gains, in each case determined in accordance with GAAP for
such period.

 

5



--------------------------------------------------------------------------------

“EMU”: Economic and Monetary Union as contemplated in the Treaty on European
Union.

“EMU Legislation”: legislative measures of the European Council (including
without limitation European Council regulations) for the introduction of,
changeover to or operation of a single or unified European currency (whether
known as the Euro or otherwise), being in part the implementation of the third
stage of EMU.

“Environmental Laws”: any and all Federal, state, local or municipal laws,
rules, orders, regulations, statutes, ordinances, codes, decrees or requirements
of any Governmental Authority regulating, relating to or imposing liability or
standards of conduct concerning environmental protection matters.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based on
the Eurodollar Rate.

“Eurodollar Rate”: a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

  Eurodollar Rate =    LIBOR         1.00 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage”: for any day, (A) for any Eurodollar Loan with
respect to which the Mandatory Cost Rate does not apply, the maximum rate
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) at which any bank subject thereto would be required to maintain
reserves under Regulation D of the Board of Governors of the Federal Reserve
System (or any successor or similar regulations relating to such reserve
requirements) against Eurocurrency Liabilities (as that term is used in
Regulation D), if such liabilities were outstanding and (B) for any Eurodollar
Loan with respect to which the Mandatory Cost Rate does apply, zero (0). The
Eurodollar Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default”: any of the events specified in Section 7, provided that any
requirement for the giving of notice, the lapse of time, or both, or any other
condition, has been satisfied.

“Excluded Individuals”: with respect to any Person, the officers, directors,
employees, agents and representatives of such Person involved, directly or
indirectly, in the payment instruments and consumer funds transfer business of
such Person.

“Extension of Credit”: as to any Bank, the making of a Loan or a Swing Line Loan
by such Bank or the issuance of, or participation in, a Letter of Credit by such
Bank.

 

6



--------------------------------------------------------------------------------

“Facility Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:

 

Rating

   Facility
Fee Rate  

Rating I

   0.050 %

Rating II

   0.060 %

Rating III

   0.080 %

Rating IV

   0.100 %

Rating V

   0.125 %

“Federal Funds Effective Rate”: as defined in the definition of “ABR”.

“Federal Reserve Board”: the Board of Governors of the Federal Reserve System,
and any Governmental Authority succeeding to any of its principal functions.

“Fee Letters”: collectively, (a) the letter agreement dated September 7, 2006
addressed to the Company from the Administrative Agent and the Lead Arranger, as
amended, modified or otherwise supplemented and (b) the letter agreement dated
September __, 2006 addressed to the Company from the Syndication Agent, as
amended, modified or otherwise supplemented.

“Financing Lease”: any lease of property, real or personal, the obligations of
the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fixed Rate Bid Loan”: any Bid Loan made at a fixed rate (as opposed to a rate
based upon the Eurodollar Rate).

“Fixed Rate Bid Loan Request”: any Bid Loan Request requesting the Banks to
offer to make Fixed Rate Bid Loans.

“Foreign Currency”: (a) Euros and (b) British Pound Sterling.

“Foreign Currency Equivalent”: with respect to any amount denominated in
Dollars, the equivalent amount thereof in the applicable Foreign Currency as
determined by the Administrative Agent at such time on the basis of the Spot
Rate (determined in respect of the most recent Revaluation Date) applicable to
such Foreign Currency.

“Foreign Currency Loan”: any Loan denominated in a Foreign Currency.

“Funded Indebtedness”: any indebtedness for money borrowed, created, issued,
incurred, assumed or guaranteed which would, in accordance with GAAP, be
classified as long-term debt, but in any event including all indebtedness for
money borrowed, whether secured or unsecured, maturing more than one year, or
extendible at the option of the obligor to a date more than one year, after the
date of determination thereof (excluding any amount thereof included in current
liabilities).

 

7



--------------------------------------------------------------------------------

“GAAP”: as to a particular Person, such accounting principles as, in the opinion
of the independent public accountants regularly retained by such Person, conform
at the time to United States generally accepted accounting principles.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

“Group of Persons” means any related Persons that would constitute a “group” for
purposes of Section 13(d) and Rule 13d-5 under the Securities Exchange Act of
1934, as amended (as such Section and Rule are in effect as of the date of this
Agreement).

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), and
without duplication, any obligation of (a) the guaranteeing person or
(b) another Person (including, without limitation, any bank under any letter of
credit) to induce the creation of which the guaranteeing person has issued a
reimbursement, counterindemnity or similar obligation, in either case
guaranteeing the payment or in effect guaranteeing the payment of any
Indebtedness (the “primary obligations”) of any other third Person (the “primary
obligor”) in any manner, whether directly or indirectly, including, without
limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor or (iii) to
purchase property, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation; provided, however, that the term
Guarantee Obligation shall not include (x) endorsements of instruments for
deposit or collection in the ordinary course of business or (y) any bond or
guarantee given by the Company or any Subsidiary on behalf of any Subsidiary
solely for the performance of contractual obligations with customers or on
behalf of customers in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
payment obligation in respect of which such Guarantee Obligation is made and
(b) the maximum amount for which such guaranteeing person may be liable pursuant
to the terms of the instrument embodying such Guarantee Obligation, unless such
primary obligation and the maximum amount for which such guaranteeing person may
be liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Company in good
faith.

“Indebtedness”: of any Person at any date and without duplication, (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services (other than trade liabilities not more than 60
days past due incurred in the ordinary course of business and payable in
accordance with customary practices or endorsements for the purpose of
collection in the ordinary course of business and excluding the deferred
purchase price of property or services to be repaid through earnings of the
purchaser to the extent such amount is not characterized as indebtedness in
accordance with GAAP), (b) any other indebtedness of such Person which is
evidenced by a note, bond, debenture or similar instrument, (c) all obligations
of

 

8



--------------------------------------------------------------------------------

such Person under Financing Leases, (d) all payment obligations of such Person
in respect of acceptances issued or created for the account of such Person and
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof; provided that, if such Person has not assumed or otherwise
become liable in respect of such indebtedness, such obligations shall be deemed
to be in an amount equal to the lesser of (i) the amount of such indebtedness
and (ii) the book value of the property subject to such Lien at the time of
determination. For the purposes of this definition, the following shall not
constitute Indebtedness: the issuance of payment instruments, consumer funds
transfers, or other amounts paid to or received by the Company, any of its
Subsidiaries or any agent thereof in the ordinary course of business in order
for the Company or such Subsidiary to make further distribution to a third
party, to the extent payment in respect thereof has been received by the
Company, such Subsidiary or any agent thereof.

“Information Materials”: the Confidential Information Memorandum dated September
2006 in respect of the transactions contemplated hereby sent by Citibank to each
of the Banks, including all supplements and amendments thereto.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Interest Payment Date”: (a) as to any ABR Loan other than a Swing Line Loan,
the last day of each March, June, September and December and the Termination
Date, (b) as to any Eurodollar Loan having an Interest Period of three months or
less or any Fixed Rate Bid Loan having an Interest Period of 90 days or less,
the last day of such Interest Period, (c) as to any Eurodollar Loan or Fixed
Rate Bid Loan having an Interest Period longer than three months or 90 days,
respectively, each day which is three months or 90 days, respectively, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period and (d) as to any Swing Line Loan, each of the dates
occurring at thirty day intervals after the Borrowing Date of such Swing Line
Loan and the date of payment of principal thereof.

“Interest Period”:

(a) with respect to any Eurodollar Loan:

(i) initially, the period commencing on the borrowing or conversion date, as the
case may be, with respect to such Eurodollar Loan and ending one, two, three,
six, or, subject to clause (G) of this definition, two weeks or nine or twelve
months thereafter, as selected by the Company in its notice of borrowing or
notice of conversion, as the case may be, given with respect thereto; and

(ii) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Loan and ending one, two, three,
six, or, subject to clause (G) of this definition, two weeks or nine or twelve
months, thereafter, as selected by the Company by irrevocable notice to the
Administrative Agent not less than (x) with respect to Eurodollar Loans
denominated in Dollars, three Business Days prior to the last day of the then

 

9



--------------------------------------------------------------------------------

current Interest Period with respect thereto and (y) with respect to Eurodollar
Loans denominated in Foreign Currency, four Business Days prior to the last day
of the then current Interest Period with respect thereto; and

(b) with respect to any Bid Loan, the period specified in the Bid Loan
Confirmation with respect to such Bid Loan;

provided that, all of the foregoing provisions relating to Interest Periods are
subject to the following:

(A) if any Interest Period pertaining to a Eurodollar Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(B) if any Interest Period pertaining to a Fixed Rate Bid Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day;

(C) any Interest Period that would otherwise extend beyond the Termination Date
shall end on the Termination Date;

(D) if the Company shall fail to give notice as provided in clause (a)(ii)
above, the Company shall be deemed to have selected (A) in the case of Loans
denominated in Dollars, an ABR Loan to replace the affected Eurodollar Loan and
(B) in the case of Loans denominated in Foreign Currencies, an Interest Period
of one month;

(E) any Interest Period pertaining to a Eurodollar Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of a calendar month;

(F) no more than eight (8) Eurodollar Loans may be in effect at any time. For
purposes hereof, Eurodollar Loans with different Interest Periods shall be
considered as separate Eurodollar Loans, even if they shall begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period; and

(G) in the case of any such Eurodollar Loans, the Company and shall not be
entitled to select an Interest Period having a duration of two weeks, nine or
twelve months unless, by 2:00 P.M. (New York City time) on the third Business
Day prior to the first day of such Interest Period, each Bank notifies the
Administrative Agent that such Bank will be providing funding for such
Eurodollar Loans with such Interest Period (the failure of any Bank to so
respond by such time being deemed for all purposes of this Agreement as an
objection by such Bank to the requested duration of such Interest Period);
provided that, if any or all of the Banks object to the requested duration of
such

 

10



--------------------------------------------------------------------------------

Interest Period, the duration of the Interest Period for such Eurodollar Loans
shall be one, two, three or six months, as specified by the Company in the
applicable Borrowing Certificate as the desired alternative to an Interest
Period of two weeks or nine or twelve months, provided, that the Company shall
not be entitled to select an Interest Period having duration of two weeks for
any Interest Period commencing later than December 29, 2006.

“Issuing Lender”: with respect to any Letter of Credit, Citibank, N.A., Wells
Fargo Bank, National Association or any other Lender that has a LOC Commitment,
as chosen by the Company.

“Issuing Lender Fees”: as defined in subsection 2.4.

“Lead Arrangers”: Citigroup Global Markets Inc. and Wells Fargo Bank, National
Association.

“Letter of Credit” any letter of credit issued by an Issuing Lender pursuant to
the terms hereof, as such Letter of Credit may be amended, modified, extended,
renewed or replaced from time to time.

“Letter of Credit Facing Fee”: as defined in subsection 2.4.

“Letter of Credit Fee”: as defined in subsection 2.4.

“LIBOR”: for any Eurodollar Loan for any Interest Period therefor, either
(a) the rate of interest per annum determined by the Administrative Agent
appearing on (x) in the case of Dollars, the Telerate Page 3750 (or any
successor page), (y) in the case of a Foreign Currency other than Euros, the
appropriate page of the Telerate screen which displays British Bankers
Association Interest Settlement Rates for deposits in such Foreign Currency and
(z) in the case of Euros, Page 248 of the Moneyline Telerate Service (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service, providing rate quotations comparable to those currently
provided on such page of such Service, as determined by the Administrative Agent
from time to time for purposes of providing quotations of interest rates
applicable to deposits in Euro by reference to the Banking Federation of the
European Union Settlement Rates for deposits in Euro) (or, in each case,
(i) such other page or service as may replace such page on such system or
service for the purpose of displaying such rates and (ii) if more than one rate
appears on such screen, the arithmetic mean for all such rates) as the London
interbank offered rate for deposits in the applicable currency at approximately
11:00 A.M. (London time), on the second full Business Day preceding the first
day of such Interest Period, and in an amount approximately equal to the amount
of the Eurodollar Loan and for a period approximately equal to such Interest
Period or (b) if such rate is for any reason not available, the rate per annum
equal to the rate at which the Administrative Agent or its designee is offered
deposits in such currency at or about 11:00 A.M. (London time), two Business
Days prior to the beginning of such Interest Period in the interbank eurodollar
market where the eurodollar and foreign currency and exchange operations in
respect of its Eurodollar Loans are then being conducted for settlement in
immediately available funds, for delivery on the first day of such Interest
Period for the number of days comprised therein, and in an amount comparable to
the

 

11



--------------------------------------------------------------------------------

amount of the Eurodollar Loan to be outstanding during such Interest Period.
With respect to any Eurodollar Loan denominated in British Pounds Sterling, for
any Interest Period, “LIBOR” shall mean the rate equal to the sum of (A) the
rate determined in accordance with the foregoing terms of this definition plus
(B) the Mandatory Cost Rate for such Interest Period.

“LIBOR Bid Loan”: any Bid Loan made and/or being maintained at a rate of
interest based upon the Eurodollar Rate.

“LIBOR Bid Loan Request”: any Bid Loan Request requesting the Banks to offer to
make LIBOR Bid Loans.

“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Financing Lease having
substantially the same economic effect as any of the foregoing), it being
understood that the holding of money or investments for the purpose of honoring
payment instruments or consumer funds transfers, or other amounts paid to or
received by the Company, any of its Subsidiaries or any agent thereof in the
ordinary course of business in order for the Company or such Subsidiary to make
further distribution to a third party, shall not be considered a “Lien” for the
purposes of this definition.

“Loan Documents”: this Agreement, the LOC Documents and the Notes.

“Loans”: Revolving Credit Loans, Swing Line Loans and Bid Loans.

“LOC Commitment”: (a) the commitment of each Issuing Lender to issue Letters of
Credit in an aggregate available Dollar Amount (determined as of the most recent
Revaluation Date) of Letters of Credit issued by such Issuing Lender at any one
time outstanding not to exceed the amount set forth opposite such Issuing
Lender’s name on Schedule 1.1 as such amount may be reduced pursuant to
subsection 2.5 or subsection 9.6 or increased pursuant to subsection 2.20 or
subsection 9.6 and (b) with respect to each Bank, the commitment of such Bank to
purchase participation interests in the Letters of Credit up to such Bank’s
Commitment Percentage of all LOC Obligations.

“LOC Committed Amount”: collectively, the aggregate amount of all of the LOC
Commitments of the Banks to issue and participate in Letters of Credit as
referenced in subsection 2.22 and, individually, the amount of each Bank’s LOC
Commitment.

“LOC Documents”: with respect to any Letter of Credit, such Letter of Credit,
any amendments thereto, any documents delivered in connection therewith, any
application therefor, and any agreements, instruments, guarantees or other
documents (whether general in application or applicable only to such Letter of
Credit) governing or providing for (a) the rights and obligations of the parties
concerned or (b) any collateral security for such obligations.

“LOC Mandatory Borrowing”: as defined in subsection 2.22(f).

 

12



--------------------------------------------------------------------------------

“LOC Obligations”: at any time, the sum of (a) the maximum amount which is, or
at any time thereafter may become, available to be drawn under Letters of Credit
then outstanding, assuming compliance with all requirements for drawings
referred to in such Letters of Credit plus (b) the aggregate amount of all
drawings under Letters of Credit honored by the Issuing Lenders but not
theretofore reimbursed.

“Majority Banks”: at any time, the Banks holding (or under subsection 2.19(e)
participating in) more than 50% of the aggregate unpaid principal amount of the
Revolving Credit Loans and Participation Interests or, if no Loans and
Participation Interests are then outstanding, the Banks holding more than 50% of
the aggregate amount of the Commitments.

“Mandatory Cost Rate”: with respect to any Loan or other Obligation booked
outside the United States for any Interest Period, a rate per annum reflecting
the cost to the Banks of complying with all reserve, special deposit, capital
adequacy, solvency, liquidity ratios, fees or other requirements of or imposed
by the Bank of England, the Financial Services Authority, the European Central
Bank or any other governmental or regulatory authority for such Interest Period
attributable to such Loan or Obligation (rounded up if necessary to 4 decimal
places) as conclusively determined by the Administrative Agent.

“Material Adverse Effect”: a material adverse effect on the ability of the
Company to perform its obligations under this Agreement or the Notes.

“Moody’s”: Moody’s Investors Service, Inc.

“Multiemployer Plan”: a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Notes”: the collective reference to the Revolving Credit Notes, the Swing Line
Notes and Bid Notes.

“Obligations”: all of the obligations, indebtedness and liabilities of the
Company to the Banks (including the Issuing Lenders and the Swing Line Bank) and
the Administrative Agent, whenever arising, under this Agreement, the Notes or
any of the other Loan Documents including principal, interest, fees,
reimbursements and indemnification obligations and other amounts (including, but
not limited to, any interest accruing after the occurrence of a filing of a
petition of bankruptcy under the Bankruptcy Code with respect to the Company,
regardless of whether such interest is an allowed claim under the Bankruptcy
Code).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA.

“Participant”: as defined in subsection 9.6(b).

“Participating Member State”: each country so described in any EMU Legislation.

“Participation Interest”: the purchase by a Bank of a participation interest in
Letters of Credit as provided in subsection 2.22 and in Swing Line Loans as
provided in Section 2.19.

 

13



--------------------------------------------------------------------------------

“Person”: an individual, corporation, partnership, joint venture, association,
joint stock company, trust, unincorporated organization, Governmental Authority
or other entity of whatever nature.

“Plan”: at a particular time, any employee benefit plan which is covered by
ERISA and in respect of which the Company or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pounds Sterling”: British pounds sterling, the lawful currency of the United
Kingdom.

“Prime Rate”: as defined in the definition of ABR.

“Principal Facility”: the real property, fixtures, machinery and equipment
relating to any facility owned by the Company or any Subsidiary, except for any
facility that, in the opinion of the Board of Directors of the Company, is not
of material importance to the business conducted by the Company and its
Subsidiaries, taken as a whole.

“Purchased Receivables”: accounts receivable purchased by the Company or any of
its Subsidiaries from third parties and not originally created by the sale of
goods or services by the Company or any of its Subsidiaries.

“Purchased Receivables Financing”: any financing transaction pursuant to which
Purchased Receivables are sold, transferred, securitized or otherwise financed
by any Receivables Subsidiary and as to which there is no recourse to the
Company or any of its other Subsidiaries (other than customary representations
and warranties made in connection with the sale or transfer of Purchased
Receivables).

“Purchasing Banks”: as defined in subsection 9.6(c).

“Rating”: the respective rating of each of the Rating Agencies applicable to the
long-term senior unsecured non-credit enhanced debt of the Company, as announced
by the Rating Agencies from time to time.

“Rating Agencies”: collectively, S&P and Moody’s.

“Rating Category”: each of Rating I, Rating II, Rating III, Rating IV and Rating
V.

 

14



--------------------------------------------------------------------------------

“Rating I”, “Rating II”, “Rating III”, “Rating IV” and “Rating V”: the
respective Ratings set forth below:

 

Rating Category

 

S&P

 

Moody’s

Rating I

 

greater than or equal to A

 

greater than or equal to A2

Rating II

 

equal to A-

 

equal to A3

Rating III

 

equal to BBB+

 

equal to Baa1

Rating IV

 

equal to BBB

 

equal to Baa2•

Rating V

 

less than BBB

 

less than Baa2

provided, that (i) if on any day the Ratings of the Rating Agencies do not fall
in the same Rating Category, and the lower of such Ratings (i.e., the Rating
Category designated by a numerically higher Roman numeral) is one Rating
Category lower than the higher of such Ratings, then the Rating Category of the
higher of such Ratings shall be applicable for such day, (ii) if on any day the
Ratings of the Rating Agencies do not fall in the same Rating Category, and the
lower of such Ratings is more than one Rating Category lower than the higher of
such Ratings, then the Rating Category next lower from that of the higher of
such Ratings shall be applicable for such day, (iii) if on any day the Rating of
only one of the Rating Agencies is available, then the Rating Category
determined by such Rating shall be applicable for such day and (iv) if on any
day a Rating is available from neither of the Rating Agencies, then Rating V
shall be applicable for such day. Any change in the applicable Rating Category
resulting from a change in the Rating of a Rating Agency shall become effective
on the date such change is publicly announced by such Rating Agency.

“Receivables Subsidiary”: any Subsidiary of the Company which purchases
Purchased Receivables directly or to which Purchased Receivables are transferred
by the Company or any of its Subsidiaries, in either case with the intention of
engaging in a Purchased Receivables Financing.

“Regulation U”: Regulation U of the Board of Governors of the Federal Reserve
System.

“Regulation X”: Regulation X of the Board of Governors of the Federal Reserve
System.

“Reimbursement Obligation”: the obligation of the Company to reimburse the
Issuing Lenders pursuant to subsection 2.22(d) for amounts drawn under Letters
of Credit.

“Related Financings”: the $2,400,000,000 credit facility among First Financial
Management Corporation, a wholly owned Subsidiary of the Company, the lenders
parties thereto and Citicorp North America, Inc., as administrative agent, and
any refinancings thereof.

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived by
the PBGC.

“Requirement of Law”: as to any Person, the Certificate of Incorporation and
By-Laws or other organizational or governing documents of such Person, and any
law (including, without limitation, Environmental Laws), treaty, rule or
regulation or determination of an arbitrator or a

 

15



--------------------------------------------------------------------------------

court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its property or to which such Person or any of its
property is subject.

“Responsible Officer”: the chairman and the chief executive officer of the
Company, the chief financial officer of the Company, the treasurer of the
Company or the senior vice president-finance of the Company.

“Revaluation Date”: with respect to any Extension of Credit, each of the
following: (a) in connection with the origination of any new Extension of
Credit, the Business Day which is the earliest of the date such credit is
extended or the date the rate is set; (b) in connection with any extension or
conversion or continuation of an existing Loan, the Business Day that is the
earlier of the date such advance is extended, converted or continued, or the
date the rate is set, as applicable, in connection with any extension,
conversion or continuation; (c) each date a Letter of Credit is issued or
renewed or amended in such a way as to modify the LOC Obligations; (d) the date
of any reduction of the Commitments; and (e) such additional dates as the
Administrative Agent or the Majority Banks shall deem necessary. For purposes of
determining availability hereunder, the rate of exchange for any Foreign
Currency shall be the Spot Rate.

“Revolving Credit Loan”: as defined in subsection 2.1.

“Revolving Credit Note”: as defined in subsection 2.2.

“S&P”: Standard & Poor’s Ratings Services.

“Short-Term Ratings”: with respect to any Person, the short-term debt ratings of
such Person issued by the Rating Agencies.

“Significant Subsidiary”: at any date, any Subsidiary of the Company which,
together with its Subsidiaries, (i) has a proportionate share of Consolidated
Net Assets that exceeds 10% at the time of determination or (ii) has equity in
the Consolidated Net Income that exceeds 10% for the period of the four most
recently completed fiscal quarters preceding the time of determination.

“Single Employer Plan”: any Plan which is covered by Title IV of ERISA, but
which is not a Multiemployer Plan.

“Spin-Off Financial Statements”: as defined in subsection 3.1.

“Spot Rate”: with respect to any Foreign Currency, the rate quoted by Citibank
as the spot rate for the purchase by Citibank of such Foreign Currency with
Dollars through its principal foreign exchange trading office at approximately
11:00 A.M. New York City time, on the date two Business Days prior to the date
as of which the foreign exchange computation is made.

“Subsidiary”: as to any Person, a corporation, partnership or other entity of
which shares of stock or other ownership interests having ordinary voting power
(other than stock or such other ownership interests having such power only by
reason of the happening of a contingency) to elect a majority of the board of
directors or other managers of such corporation, partnership or

 

16



--------------------------------------------------------------------------------

other entity are at the time owned, directly or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise qualified, all
references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer
to a Subsidiary or Subsidiaries of the Company.

“Swing Line Commitment”: the obligation of the Swing Line Bank to make Committed
Swing Line Loans pursuant to subsection 2.19 in an aggregate amount at any one
time outstanding up to $150,000,000.

“Swing Line Loan”: as defined in subsection 2.19(a).

“Swing Line Note”: as defined in subsection 2.19(b).

“Termination Date”: September 27, 2011.

“Tranche”: the reference to Eurodollar Loans the Interest Periods with respect
to all of which begin on the same date and end on the same later date (whether
or not such Loans shall originally have been made on the same day); Tranches may
be identified as “Eurodollar Tranches”.

“Transferee”: as defined in subsection 9.6(f).

“Treaty on European Union”: the Treaty of Rome of March 25, 1957, as amended by
the Single European Act 1986 and the Maastricht Treaty (which was signed at
Maastricht on February 1, 1992 and came into force on November 1, 1993), as
amended from time to time.

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unrefunded Swing Line Loans”: as defined in subsection 2.19(d).

“Utilization Fee Rate”: for each day during each calculation period, a rate per
annum based on the Ratings in effect on such day, as set forth below:

 

Rating

   Utilization
Fee Rate  

Rating I

   0.050 %

Rating II

   0.050 %

Rating III

   0.100 %

Rating IV

   0.100 %

Rating V

   0.100 %

“Western Union Form 10”: the Form 10 of the Company, filed with the Securities
Exchange Commission on June 6, 2006, as amended prior to the Closing Date.

 

17



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

(b) As used herein and in the Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms relating to the Company and its
Subsidiaries not defined in subsection 1.1 and accounting terms partly defined
in subsection 1.1, to the extent not defined, shall have the respective meanings
given to them under GAAP.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, subsection, Schedule
and Exhibit references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

1.3 Accounting Terms.

Unless otherwise specified herein, all accounting terms used herein shall be
interpreted, and all accounting determinations hereunder shall be made, in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Company delivered to the Banks;
provided that, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in this Agreement, and the Company,
the Majority Banks or the Administrative Agent shall so request, the
Administrative Agent, the Banks and the Company shall negotiate in good faith to
amend such ratio or requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Majority Banks); provided
that, until so amended, (i) such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent financial statements and other
documents required under this Agreement or as reasonably requested hereunder
setting forth a reconciliation between calculations of such ratio or requirement
made before and after giving effect to such change in GAAP.

1.4 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent shall determine the Spot Rates as of each
Revaluation Date to be used for calculating the Dollar Amounts of Extensions of
Credit and amounts outstanding hereunder denominated in Foreign Currencies. Such
Spot Rates shall become effective as of such Revaluation Date and shall be the
Spot Rates employed in converting any amounts between the applicable currencies
until the next Revaluation Date to occur. Except for purposes of financial
statements delivered by the Company hereunder or calculating financial covenants
hereunder or except as otherwise provided herein, the applicable amount of any
currency for purposes of the Loan Documents shall be such Dollar Amount as so
determined by the Administrative Agent.

 

18



--------------------------------------------------------------------------------

(b) Wherever in this Agreement in connection with an Extension of Credit,
conversion, continuation or prepayment of a Loan, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Extension of
Credit or Loan is denominated in a Foreign Currency, such amount shall be the
relevant Foreign Currency Equivalent of such Dollar Amount (rounded upwards to
the nearest 1,000 units of such Foreign Currency), as determined by the
Administrative Agent.

1.5 Computation of Dollar Amounts.

References herein to minimum Dollar Amounts and integral multiples stated in
Dollars, where they shall also be applicable to Foreign Currency, shall be
deemed to refer to approximate Foreign Currency Equivalents.

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 Commitments.

(a) Subject to the terms and conditions hereof, each Bank severally agrees to
make revolving credit loans (each, a “Revolving Credit Loan”; collectively, the
“Revolving Credit Loans”) in Dollars and in Foreign Currencies to the Company
from time to time during the Commitment Period in an aggregate principal Dollar
Amount (determined as of the most recent Revaluation Date) at any one time
outstanding which, when added to the amount of such Bank’s Commitment Percentage
of the aggregate principal amount of all Swing Line Loans and LOC Obligations
then outstanding, shall not exceed the amount of such Bank’s Commitment;
provided that, (i) after giving effect to the use of proceeds of Revolving
Credit Loans to repay any Swing Line Loans or LOC Obligations, the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
Revolving Credit Loans, Swing Line Loans, Bid Loans and LOC Obligations
outstanding at any one time shall not exceed the aggregate amount of the
Commitments at such time; and (ii) the aggregate principal Dollar Amount
(determined as of the most recent Revaluation Date) of Revolving Credit Loans
that are Foreign Currency Loans outstanding to the Company shall not exceed
$250,000,000. During the Commitment Period the Company may use the Commitments
by borrowing, prepaying the Revolving Credit Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

(b) The Revolving Credit Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans, or (iii) a combination thereof, as determined by the Company and
notified to the Administrative Agent in accordance with subsections 2.3 and 2.7,
provided that (1) no Revolving Credit Loan shall be made as a Eurodollar Loan
after the day that is one month prior to the Termination Date and (2) all
Foreign Currency Loans must be Eurodollar Loans.

2.2 Revolving Credit Notes. The Revolving Credit Loans made by each Bank shall
be evidenced by a promissory note of the Company, substantially in the form of
Exhibit A with

 

19



--------------------------------------------------------------------------------

appropriate insertions as to payee, date and principal amount (a “Revolving
Credit Note”), payable to the order of such Bank and in a principal Dollar
Amount equal to such Bank’s Commitment. Each Bank is hereby authorized to record
the date, Type, currency and amount of each Revolving Credit Loan made by such
Bank, each continuation thereof, each conversion of all or a portion thereof to
another Type, the date and amount of each payment or prepayment of principal
thereof and, in the case of Eurodollar Loans, the length of each Interest Period
with respect thereto, on the schedule annexed to and constituting a part of its
Revolving Credit Note, and any such recordation shall constitute prima facie
evidence of the accuracy of the information so recorded, provided that the
failure of any Bank to make any such recordation (or any error in such
recordation) shall not affect the obligations of the Company hereunder or under
any Revolving Credit Note in respect of the Revolving Credit Loans. Each
Revolving Credit Note shall (x) be dated the Closing Date, (y) be stated to
mature on the Termination Date and (z) provide for the payment of interest in
accordance with subsection 2.9.

2.3 Procedure for Borrowing. The Company may borrow under the Commitments during
the Commitment Period on any Business Day, provided that the Company shall
deliver to the Administrative Agent a Borrowing Certificate (which certificate
to be effective on the requested Borrowing Date must be received by the
Administrative Agent (a) prior to 12:00 noon, New York City time, three Business
Days prior to the requested Borrowing Date, if all or any part of the requested
Revolving Credit Loans are to be initially Eurodollar Loans, (b) prior to 10:00
A.M., London, England time, four Business Days prior to the requested Borrowing
Date, if all or any part of the requested Revolving Credit Loans are to be
Foreign Currency Loans and (c) prior to 12:00 noon, New York City time, on the
requested Borrowing Date, otherwise), specifying (i) the amount to be borrowed,
(ii) the currency to be borrowed, (iii) the requested Borrowing Date,
(iv) whether the borrowing is to be of Eurodollar Loans, ABR Loans or a
combination thereof (if the borrowing is to be denominated in a Foreign
Currency, the borrowing must be comprised entirely of Eurodollar Loans) and
(v) if the borrowing is to be entirely or partly of Eurodollar Loans, the
aggregate amount of such Eurodollar Loans and the amounts of each such
Eurodollar Loan and the respective length of the initial Interest Period
therefor. Each borrowing under the Commitments shall be in a Dollar Amount equal
to (x) in the case of ABR Loans other than a Swing Line Loan, $5,000,000 or a
whole multiple of $1,000,000 in excess thereof (or, if the then Available
Commitments are less than $5,000,000, such lesser amount) and (y) in the case of
Eurodollar Loans, $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Upon receipt of a Borrowing Certificate, the Administrative Agent shall
promptly notify each Bank thereof.

Each Bank will make the amount of its pro rata share of each borrowing available
to the Administrative Agent for the account of the Company at the applicable
office of the Administrative Agent specified in subsection 9.2 or such other
office specified by the Administrative Agent from time to time prior to
(a) 2:00 P.M., New York City time in the case of ABR Loans and 11:00 A.M., New
York City time in the case of Eurodollar Loans denominated in Dollars and
(b) the Applicable Time specified by the Administrative Agent in the case of any
Foreign Currency Loan, on the Borrowing Date requested by the Company in Dollars
or the applicable Foreign Currency and in funds immediately available to the
Administrative Agent. Such borrowing will then be made available to the Company
by the Administrative Agent crediting the account of the Company on the books of
such office with the aggregate of

 

20



--------------------------------------------------------------------------------

the amounts made available to the Administrative Agent by the Banks and in like
funds as received by the Administrative Agent.

2.4 Fees.

(a) The Company agrees to pay to the Administrative Agent, for the account of
each Bank, a facility fee for the period from and including the Closing Date
through the Termination Date, calculated as an amount equal to the product of
(i) the Facility Fee Rate and (ii) the average daily amount of the Commitment of
such Bank (regardless of usage) during the period for which such facility fee is
calculated, payable in arrears on the last day of each December, March, June and
September (for the quarterly period ended on such date) and on the Termination
Date or such earlier date on which the Commitments shall terminate as provided
herein (for the period from the last quarterly payment date to the Termination
Date or such other date, as applicable). Such payments shall commence on
December 31, 2006, and such first payment shall be for the period from the
Closing Date through December 31, 2006.

(b) The Company agrees to pay to the Administrative Agent, the Syndication Agent
and the Lead Arranger for their own account, as the case may be, the fees in the
respective amounts and at the respective times set forth in the Fee Letters.

(c) If on any date the aggregate outstanding principal Dollar Amount (determined
as of the most recent Revaluation Date) of Loans and LOC Obligations hereunder
exceeds 50% of the aggregate Commitments of all Banks hereunder, the Company
will pay to the Administrative Agent for the ratable benefit of the Banks a
utilization fee (the “Utilization Fee”) at a per annum rate equal to the
Utilization Fee Rate in effect on such date on the outstanding principal Dollar
Amount (determined as of the most recent Revaluation Date) of Loans and LOC
Obligations, payable in arrears on the last day of each December, March, June
and September (for the quarterly period ended on such date) and on the
Termination Date.

(d) In consideration of the LOC Commitments, the Company agrees to pay to the
Administrative Agent a fee (the “Letter of Credit Fee”) equal to the Applicable
Margin per annum on the average daily maximum amount available to be drawn under
each Letter of Credit from the date of issuance to the date of expiration. The
Letter of Credit Fee shall be for the ratable benefit of the Banks (including
the Issuing Lenders).

(e) In addition to the Letter of Credit Fees payable pursuant to subsection (d)
hereof, the Company shall pay to each Issuing Lender for its own account without
sharing by the other Banks the reasonable and customary charges from time to
time of such Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”). Each Issuing Lender may
charge, and retain for its own account without sharing by the other Banks, an
additional facing fee (the “Letter of Credit Facing Fee”) in an amount per annum
to be agreed between the applicable Issuing Lender and the Company on the
average daily maximum amount available to be drawn under each such Letter of
Credit issued by it. The Letter of Credit Facing Fee shall be payable quarterly

 

21



--------------------------------------------------------------------------------

in arrears on the last day of each December, March, June and September (for the
quarterly period ended on such date) and on the Termination Date.

2.5 Termination or Reduction of Commitments. The Company shall have the right,
upon not less than five Business Days’ notice to the Administrative Agent, to
terminate the Commitments or, from time to time, to reduce the amount of the
Commitments, provided that no such termination or reduction shall be permitted
if, after giving effect thereto and to any prepayments of the Loans made on the
effective date thereof, the aggregate principal Dollar Amount (determined as of
the most recent Revaluation Date) of the Loans and LOC Obligations then
outstanding would exceed the Commitments then in effect. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Bank thereof.
Any such reduction shall be in an amount equal to $5,000,000 or a whole multiple
of $1,000,000 in excess thereof and shall reduce permanently the Commitments
then in effect. Any reduction or termination of the Commitment of the Swing Line
Bank shall automatically result in a termination or reduction of the Swing Line
Commitment of the Swing Line Bank such that, after giving effect thereto, the
Swing Line Commitment of the Swing Line Bank is equal to or less than the
Commitment of the Swing Line Bank.

2.6 Prepayments. (a) Subject to subsection 2.16, the Company may at any time and
from time to time prepay the Revolving Credit Loans, in whole or in part,
without premium or penalty, upon irrevocable notice to the Administrative Agent
given prior to 10:00 A.M., New York City time, at least three Business Days in
advance in the case of Eurodollar Loans and on the requested prepayment date in
the case of ABR Loans, specifying the date and amount of prepayment and whether
the prepayment is of Eurodollar Loans, ABR Loans or a combination thereof, and,
if of a combination thereof, the amount allocable to each. Upon receipt of any
such notice the Administrative Agent shall promptly notify each Bank thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein. Partial prepayments shall be in an
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of $5,000,000 or a whole multiple of $1,000,000 in excess thereof. The
Company shall not have the right to prepay any principal amount of any Bid Loan
without the prior written consent of the applicable Bank then making such Bid
Loan.

(b) If at any time after the Closing Date, (i) the sum of the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
outstanding Revolving Credit Loans, Swing Line Loans, Bid Loans and LOC
Obligations shall exceed the aggregate amount of the Commitments at such time or
(ii) the aggregate principal Dollar Amount (determined as of the most recent
Revaluation Date) of Revolving Credit Loans that are Foreign Currency Loans
outstanding to the Company exceeds $250,000,000, in each case, the Loans shall
immediately be prepaid in an amount sufficient to eliminate such excess.

2.7 Conversion and Continuation Options.

(a) The Company may elect from time to time to convert Revolving Credit Loans
that are Eurodollar Loans denominated in Dollars to ABR Loans, by giving the
Administrative Agent at least two Business Days’ prior irrevocable notice of
such election, provided that any such conversion of Eurodollar Loans may only be
made on

 

22



--------------------------------------------------------------------------------

the last day of an Interest Period with respect thereto. The Company may elect
from time to time to convert ABR Loans to Eurodollar Loans denominated in
Dollars by giving the Administrative Agent at least three Business Days’ prior
irrevocable notice of such election. Any such notice of conversion to Eurodollar
Loans shall specify the length of the initial Interest Period or Interest
Periods therefor. Upon receipt of any such notice the Administrative Agent shall
promptly notify each Bank thereof. All or any part of outstanding Eurodollar
Loans denominated in Dollars and ABR Loans may be converted as provided herein,
provided that (i) no Loan may be converted into a Eurodollar Loan when any Event
of Default has occurred and is continuing and the Administrative Agent or the
Majority Banks have determined that such a conversion is not appropriate,
(ii) any such conversion may only be made if, after giving effect thereto,
subsection 2.8 shall not have been contravened and (iii) no Loan may be
converted into a Eurodollar Loan after the date that is one month prior to the
Termination Date. For purposes of this subsection, any reference to an ABR Loan
shall be deemed to exclude any Swing Line Loan.

(b) Any Revolving Credit Loans that are Eurodollar Loans may be continued as
such upon the expiration of the then current Interest Period with respect
thereto by the Company giving notice to the Administrative Agent, in accordance
with the applicable provisions of the term “Interest Period” set forth in
subsection 1.1, of the length of the next Interest Period to be applicable to
such Loans, provided that no Eurodollar Loan may be continued as such (i) when
any Event of Default has occurred and is continuing and the Administrative Agent
or the Majority Banks have determined that such a continuation is not
appropriate, (ii) if, after giving effect thereto, subsection 2.8 would be
contravened or (iii) after the date that is one month prior to the Termination
Date. Upon receipt of any such notice the Administrative Agent shall promptly
notify each Bank thereof.

(c) Unless otherwise agreed to by the Majority Banks, upon the occurrence and
during the continuance of any Event of Default, all Foreign Currency Loans then
outstanding shall be exchanged into Dollars (based on the Dollar Amount
(determined as of the most recent Revaluation Date) of such Foreign Currency
Loans on the date of redenomination) on the last day of the then current
Interest Periods of such Foreign Currency Loans; provided that in each case the
Company shall be liable for any currency exchange loss related to such payments
and shall promptly pay to each Bank upon receipt of notice thereof by the
Company from such Bank the amount of any such loss incurred by such Bank.

2.8 Minimum Amounts of Tranches. All borrowings, conversions and continuations
of Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, after giving effect
thereto, the aggregate principal amount of the Loans comprising each Eurodollar
Tranche shall be equal to a Dollar Amount (determined as of the most recent
Revaluation Date) of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

 

23



--------------------------------------------------------------------------------

2.9 Interest Rates and Payment Dates.

(a) Each ABR Loan shall bear interest at a rate per annum equal to the ABR.

(b) Each Revolving Credit Loan that is a Eurodollar Loan shall bear interest for
each day during each Interest Period with respect thereto at a rate per annum
equal to the Eurodollar Rate determined for such Interest Period plus the
Applicable Margin.

(c) Each Bid Loan shall bear interest as provided in subsection 2.18.

(d) If all or a portion of (i) the principal amount of any Loan or (ii) any
interest payable thereon shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum which is (x) in the case of overdue principal, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this subsection plus 2% or (y) in the case of overdue interest, the rate
described in paragraph (a) of this subsection plus 2%, in each case from the
date of such non-payment until such amount is paid in full (as well after as
before judgment).

(e) Interest on each Revolving Credit Loan and each Swing Line Loan shall be
payable in arrears on each Interest Payment Date, provided that interest
accruing pursuant to paragraph (d) of this subsection shall be payable on
demand. Interest on each Bid Loan shall be payable as set forth in the
applicable Bid Note.

2.10 Computation of Interest and Fees.

(a) Facility fees and, whenever it is calculated on the basis of the Prime Rate,
interest on ABR Loans and Foreign Currency Loans denominated in Pounds Sterling,
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed; otherwise, interest and fees shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall as soon as practicable notify the Company and the
Banks of each determination of a Eurodollar Rate. The Administrative Agent shall
as soon as practicable notify the Company and the Banks of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Company and the Banks in the absence of manifest error. The Administrative Agent
shall, at the request of the Company, deliver to the Company a statement showing
the quotations used by the Administrative Agent in determining any interest rate
pursuant to subsection 2.9(b) or (c).

2.11 Inability to Determine Interest Rate. In the event that prior to the first
day of any Interest Period:

(a) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Company) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, or

 

24



--------------------------------------------------------------------------------

(b) the Administrative Agent shall have received notice from the Majority Banks
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Banks (as conclusively
certified by such Banks) of making or maintaining their affected Loans during
such Interest Period,

the Administrative Agent shall give telecopy or telephonic (confirmed in
writing) notice thereof to the Company and the Banks as soon as practicable
thereafter. If such notice is given (w) any affected Foreign Currency Loans
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the Company, in Dollars as ABR Loans or such request shall be
cancelled, (x) any Eurodollar Loans denominated in Dollars requested to be made
on the first day of such Interest Period shall be made as ABR Loans or Fixed
Rate Bid Loans based upon the ABR, (y) any Loans that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
converted to or continued as ABR Loans in Dollars and (z) any Loans that
pursuant to subsection 2.7(b) were to have been continued on the first day of
such Interest Period as Eurodollar Loans shall be converted to ABR Loans in
Dollars. Until such notice has been withdrawn by the Administrative Agent, no
further Eurodollar Loans shall be made or continued as such, nor shall the
Company have the right to convert Loans to Eurodollar Loans.

2.12 Pro Rata Treatment and Payments.

(a) Each borrowing of Revolving Credit Loans and any reduction of the
Commitments shall be made pro rata according to the respective Commitment
Percentages of the Banks. Unless otherwise required by the terms of this
Agreement, each payment under this Agreement or any Note shall be applied,
first, to any fees then due and owing by the Company pursuant to subsection 2.4,
second, to interest then due and owing in respect of the Notes of the Company
and, third, to principal then due and owing hereunder and under the Notes of the
Company. Each payment on account of any fees pursuant to subsection 2.4 for the
account of Banks shall be made pro rata in accordance with the respective
amounts due and owing (except as to the Letter of Credit Facing Fee and the
Issuing Lender Fees). Each payment (other than prepayments) by the Company on
account of principal of and interest on the Revolving Credit Loans shall be made
pro rata according to the respective amounts due and owing. Without limiting the
terms of the preceding sentence, accrued interest on any Loans denominated in a
Foreign Currency shall be payable in the same Foreign Currency as such Loan.
Payments made pursuant to subsection 2.13 shall be applied in accordance with
such section. All payments (including prepayments) to be made by the Company on
account of principal, interest and fees shall be made without defense, set-off
or counterclaim (except as provided in subsection 2.15(b)) and shall be made to
the Administrative Agent for the account of the Banks at the Administrative
Agent’s office specified in subsection 9.2 or such other office specified by the
Administrative Agent in immediately available funds and (i) in the case of Loans
or other amounts denominated in Dollars, shall be made in Dollars not later than
12:00 noon New York City time on the date when due and (ii) in the case of Loans
or other amounts denominated in a Foreign Currency, unless otherwise specified
herein, shall be made in such Foreign Currency not later than the Applicable
Time specified by the Administrative Agent on the date when due. Any payment

 

25



--------------------------------------------------------------------------------

received after the foregoing deadlines shall be deemed received on the next
Business Day. The Administrative Agent shall distribute such payments to the
Banks entitled thereto promptly upon receipt in like funds as received. If any
payment hereunder (other than payments on the Eurodollar Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day, and, with respect to payments of principal,
interest thereon shall be payable at the then applicable rate during such
extension. If any payment on a Eurodollar Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day.

(b) Notwithstanding any other provisions of this Agreement to the contrary,
after the exercise of remedies by the Administrative Agent or the Banks pursuant
to Section 7 (or after the Commitments shall automatically terminate and the
Loans (with accrued interest thereon) and all other amounts under the Loan
Documents (including without limitation the maximum amount of all contingent
liabilities under Letters of Credit) shall automatically become due and payable
in accordance with the terms of such Section), all amounts collected or received
by the Administrative Agent or any Bank on account of the Obligations or any
other amounts outstanding under any of the Loan Documents shall be paid over or
delivered as follows:

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys’ fees) of the Administrative
Agent in connection with enforcing the rights of the Banks under the Loan
Documents;

SECOND, to the payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys’ fees) of each of the Banks
in connection with enforcing its rights under the Loan Documents or otherwise
with respect to the Obligations owing to such Bank;

FOURTH, to the payment of all of the Obligations consisting of accrued fees and
interest;

FIFTH, to the payment of the outstanding principal amount of the Obligations and
the payment or cash collateralization of the outstanding LOC Obligations;

SIXTH, to all other Obligations and other obligations which shall have become
due and payable under the Loan Documents or otherwise and not repaid pursuant to
clauses ”FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding

 

26



--------------------------------------------------------------------------------

category; (ii) each of the Banks shall receive an amount equal to its pro rata
share (based on the proportion that the then outstanding Loans and LOC
Obligations held by such Bank bears to the aggregate then outstanding Loans and
LOC Obligations) of amounts available to be applied pursuant to clauses “THIRD”,
“FOURTH”, “FIFTH” and “SIXTH” above; and (iii) to the extent that any amounts
available for distribution pursuant to clause “FIFTH” above are attributable to
the issued but undrawn amount of outstanding Letters of Credit, such amounts
shall be held by the Administrative Agent in a cash collateral account and
applied (A) first, to reimburse the Issuing Lenders from time to time for any
drawings under such Letters of Credit and (B) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in
clauses “FIFTH” and “SIXTH” above in the manner provided in this
subsection 2.12(b).

(c) Unless the Administrative Agent shall have been notified in writing by any
Bank prior to a Borrowing Date that such Bank will not make the amount that
would constitute its Commitment Percentage of the borrowing of a Revolving
Credit Loan on such date available to the Administrative Agent, the
Administrative Agent may assume that such Bank has made such amount available to
the Administrative Agent on such Borrowing Date, and the Administrative Agent
may, in reliance upon such assumption, make available to the Company a
corresponding amount. If such amount is made available to the Administrative
Agent on a date after such Borrowing Date, such Bank shall pay to the
Administrative Agent on demand an amount equal to the product of (i) the daily
average Federal Funds Effective Rate (as defined in the definition of “ABR”)
during such period as quoted by the Administrative Agent, (ii) the amount of
such Bank’s Commitment Percentage of such borrowing, and (iii) a fraction the
numerator of which is the number of days that elapse from and including such
Borrowing Date to the date on which such Bank’s Commitment Percentage of such
borrowing shall have become immediately available to the Administrative Agent
and the denominator of which is 360. A certificate of the Administrative Agent
submitted to any Bank with respect to any amounts owing under this subsection
shall be conclusive in the absence of manifest error. If such Bank’s Commitment
Percentage of such borrowing is not in fact made available to the Administrative
Agent by such Bank within three Business Days of such Borrowing Date, the
Administrative Agent shall be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans hereunder, on demand, from
the Company.

(d) Unless the Administrative Agent shall have been notified in writing by the
Company, prior to the date on which any payment is due from the Company
hereunder (which notice shall be effective upon receipt) that the Company does
not intend to make such payment, the Administrative Agent may assume that the
Company has made such payment when due, and the Administrative Agent may in
reliance upon such assumption (but shall not be required to) make available to
each Bank on such payment date an amount equal to the portion of such assumed
payment to which such Bank is entitled hereunder, and if the Company has not in
fact made such payment to the Administrative Agent, such Bank shall, on demand,
repay to the Administrative Agent the amount made available to such Bank. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Bank, such Bank shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the

 

27



--------------------------------------------------------------------------------

date such amount was made available by the Administrative Agent to such Bank to
the date such amount is recovered by the Administrative Agent at a per annum
rate equal to the Federal Funds Effective Rate. A certificate of the
Administrative Agent submitted to the Company with respect to any amount owing
under this subsection shall be conclusive in the absence of manifest error.

2.13 Illegality.

(a) Notwithstanding any other provision herein, if any change in any Requirement
of Law or in the interpretation or application thereof shall make it unlawful
for any Bank to make or maintain Eurodollar Loans as contemplated by this
Agreement, (i) the commitment of such Bank hereunder to make Eurodollar Loans,
continue Eurodollar Loans as such and convert Domestic Dollar Loans to
Eurodollar Loans shall forthwith be cancelled and (ii) such Bank’s Loans then
outstanding as Eurodollar Loans, if any, shall be converted automatically to ABR
Loans or Fixed Rate Bid Loans denominated in Dollars based upon the ABR on the
respective last days of the then current Interest Periods with respect to such
Loans or within such earlier period as required by law. If any such conversion
of a Eurodollar Loan occurs on a day which is not the last day of the then
current Interest Period with respect thereto, the Company shall pay to such Bank
such amounts, if any, as may be required pursuant to subsection 2.16.

(b) Notwithstanding any other provision herein, if there shall have occurred any
change in national or international financial, political or economic conditions
(including the imposition of or any change in exchange controls) or currency
exchange rates which would make it unlawful or impossible for any Bank to make
Loans denominated in any Foreign Currency to the Company, as contemplated by
this Agreement, (i) the commitment of such Bank hereunder to make Foreign
Currency Loans shall forthwith be cancelled and (ii) such Bank’s Loans then
outstanding as Foreign Currency Loans, if any, shall be converted automatically
to ABR Loans denominated in Dollars. If any conversion of a Foreign Currency
Loan occurs on a day which is not the last day of the then current Interest
Period with respect thereto, the Company shall pay to such Bank such amounts, if
any, as may be required pursuant to subsection 2.16.

2.14 Requirements of Law.

(a) In the event that Eurodollar Reserve Percentage or any change in any
Requirement of Law or in the interpretation or application thereof after the
date of this Agreement or compliance by any Bank with any request or directive
(whether or not having the force of law) from any central bank or other
Governmental Authority made subsequent to the date hereof:

(i) shall subject any Bank to any tax of any kind whatsoever with respect to
this Agreement, any Note, any Letter of Credit or any application related
thereto, or any Eurodollar Loan made by it, or change the basis of taxation of
payments to such Bank in respect thereof (except for taxes covered by
subsection 2.15 and changes in franchise taxes or the rate of tax on the overall
net income of such Bank);

 

28



--------------------------------------------------------------------------------

(ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Bank which
is not otherwise included in the determination of the Eurodollar Rate or the
interest rate applicable to any Bid Loan hereunder; or

(iii) shall impose on such Bank any other condition;

and the result of any of the foregoing is to increase the cost to such Bank, by
an amount which such Bank deems to be material, of making, converting into,
continuing or maintaining Eurodollar Loans or Bid Loans or the Letters of Credit
(or the Participation Interests therein), or to reduce any amount receivable
hereunder in respect thereof then, in any such case, the Company shall promptly
pay such Bank, upon its demand, any additional amounts necessary to compensate
such Bank for such increased cost or reduced amount receivable as provided in
this Section 2.14(a). If any Bank becomes entitled to claim any additional
amounts pursuant to this subsection, it shall promptly notify the Company,
through the Administrative Agent, of the event by reason of which it has become
so entitled. A certificate as to any additional amounts payable pursuant to this
subsection submitted by such Bank, through the Administrative Agent, to the
Company in good faith and setting forth in reasonable detail the calculation of
such amounts shall be conclusive in the absence of manifest error; provided that
the Company’s obligations under this Section 2.14(a) shall be limited to amounts
accruing not more than 180 days prior to the invoice thereof by such Bank (such
time period to be extended as necessary to take into account any retroactive
application of a change in law giving rise to such obligations). This covenant
shall survive the termination of this Agreement and the payment of the Notes and
all other amounts payable hereunder until the second anniversary of such payment
and termination.

(b) In the event that any Bank or corporation controlling such Bank shall have
determined that any change in any Requirement of Law regarding capital adequacy
or in the interpretation or application thereof or compliance by such Bank or
such corporation with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof does or shall have the effect of reducing the rate
of return on such Bank’s capital as a consequence of its obligations hereunder
to a level below that which such Bank could have achieved but for such change or
compliance (taking into consideration such Bank’s policies with respect to
capital adequacy) by an amount deemed by such Bank to be material, then from
time to time, after submission by such Bank in good faith to the Company (with a
copy to the Administrative Agent) of a written request therefor setting forth in
reasonable detail the calculation of such amount (which request shall be
conclusive in the absence of manifest error), the Company shall pay to such Bank
such additional amount or amounts as will compensate such Bank for such
reduction; provided that the Company’s obligations under this Section 2.14(b)
shall be limited to amounts accruing not more than 180 days prior to the invoice
thereof by such Bank (such time period to be extended as necessary to take into
account any retroactive application of a change in law giving rise to such
obligations). This covenant shall survive the

 

29



--------------------------------------------------------------------------------

termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder until the second anniversary of such payment and termination.

2.15 Taxes.

(a) Subject to subsection 2.15(b) or 9.6(g), as appropriate, all payments made
by the Company under this Agreement and the Notes shall be made free and clear
of, and without deduction or withholding for or on account of, any present or
future income, stamp or other taxes, levies, imposts, duties, charges, fees,
deductions or withholdings, now or hereafter imposed, levied, collected,
withheld or assessed by any Governmental Authority, excluding, in the case of
the Administrative Agent and each Bank, net income taxes, branch profits taxes
imposed by the United States or any similar tax imposed by any other
jurisdiction in which such Bank is located and franchise taxes (imposed in lieu
of net income taxes) imposed on the Administrative Agent or such Bank, as the
case may be, as a result of a present or former connection between the
jurisdiction of the government or taxing authority imposing such tax and the
Administrative Agent or such Bank (excluding a connection arising solely from
the Administrative Agent or such Bank having executed, delivered or performed
its obligations or received a payment under, or enforced, this Agreement or the
Notes) or any political subdivision or taxing authority thereof or therein (all
such non-excluded taxes, levies, imposts, duties, charges, fees, deductions and
withholdings being hereinafter called “Taxes”). If any Taxes are required to be
withheld from any amounts payable to the Administrative Agent or any Bank
hereunder or under the Notes, the amounts so payable to the Administrative Agent
or such Bank (so long as such Bank is in compliance with subsection 2.15(b) or
9.6(g), as appropriate and if applicable) shall be increased to the extent
necessary to yield to the Administrative Agent or such Bank (after payment of
all Taxes) interest or any such other amounts payable hereunder at the rates or
in the amounts specified in this Agreement and the Notes. Whenever any Taxes are
payable by the Company, as promptly as possible thereafter the Company shall
send to the Administrative Agent for its own account or for the account of such
Bank, as the case may be, a certified copy of an original official receipt
received by the Company showing payment thereof. If the Company fails to pay any
Taxes when due to the appropriate taxing authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, the Company shall indemnify the Administrative Agent and the Banks for
any incremental taxes, interest or penalties that may become payable by the
Administrative Agent or any Bank as a result of any such failure. The agreements
in this subsection shall survive the termination of this Agreement and the
payment of the Notes and all other amounts payable hereunder.

(b) Each Bank party to this Agreement on the Closing Date that is not a
United States person (as such term is defined in Section 7701(a)(30) of the
Code) agrees that, on or prior to the Closing Date, it will deliver to the
Company and the Administrative Agent (i) two duly completed copies of United
States Internal Revenue Service Form W-8BEN or W-8ECI or successor applicable
form, as the case may be or (ii) in the case of such a Bank claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate to the effect that such Bank is not (A) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (B) a “10 percent

 

30



--------------------------------------------------------------------------------

shareholder” of the Company within the meaning of Section 881(c)(3)(B) of the
Code or (C) a “controlled foreign corporation” described in Section 881(c)(3)(C)
of the Code and (y) two duly completed copies of United States Internal Revenue
Service Form W-8BEN, in each case certifying such Bank’s entitlement to a
complete exemption from United States withholding tax with respect to interest
payments to be made under this Agreement and under any Note. Each such Bank also
agrees to deliver to the Company and the Administrative Agent two further copies
of such forms, or successor applicable forms or other manner of certification,
as the case may be, on or before the date that any such form expires or becomes
obsolete or after the occurrence of any event requiring a change in the most
recent form previously delivered by it to the Company, and such extensions or
renewals thereof as may reasonably be requested by the Company or the
Administrative Agent, unless in any such case an event (including, without
limitation, any change in treaty, law or regulation) has occurred prior to the
date on which any such delivery would otherwise be required which renders all
such forms inapplicable or which would prevent such Bank from duly completing
and delivering any such form with respect to it and such Bank so advises the
Company and the Administrative Agent. Each Bank party to this Agreement on the
Closing Date that is a United States person (as such term is defined in
Section 7701(a)(30) of the Code) agrees that, on or prior to the Closing Date,
it will deliver to the Company and the Administrative Agent two duly completed
copies of United States Internal Revenue Service Form W-9, certifying that it is
not subject to United States backup withholding tax.

2.16 Indemnity. The Company agrees to indemnify each Bank and to hold each Bank
harmless from any loss or expense which such Bank may sustain or incur as a
consequence of (a) default by the Company in payment when due of the principal
amount of or interest on any Eurodollar Loan or Bid Loan, (b) default by the
Company in making a borrowing or conversion after the Company has given (or is
deemed to have given) a notice in accordance with subsection 2.18 (so long as
the Company shall have accepted a Bid Loan offered in connection with any such
notice), (c) default by the Company in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Company has given a notice requesting
the same in accordance with the provisions of this Agreement, (d) default by the
Company in making any prepayment of Eurodollar Loans after the Company has given
a notice thereof in accordance with the provisions of this Agreement or (e) the
making of a prepayment or conversion, or the purchase pursuant to
subsection 2.17, of Eurodollar Loans or Fixed Rate Bid Loans on a day which is
not the last day of an Interest Period with respect thereto, including, without
limitation, in each case, any such loss (other than non-receipt of the
Applicable Margin or, without duplication, anticipated profits) or expense
arising from the reemployment of funds obtained by it or from fees payable to
terminate the deposits from which such funds were obtained (it being understood
that any such calculation will be made on notional amounts as the Banks are not
required to show that they matched deposits specifically). A certificate as to
any additional amounts payable pursuant to this subsection submitted by such
Bank, through the Administrative Agent, to the Company in good faith shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Notes and all other amounts
payable hereunder.

2.17 Action of Affected Banks. Each Bank agrees to use reasonable efforts
(including reasonable efforts to change the booking office for its Loans) to
avoid or minimize any illegality

 

31



--------------------------------------------------------------------------------

pursuant to subsection 2.13 or any amounts which might otherwise be payable
pursuant to subsection 2.14(a) or 2.15; provided, however, that such efforts
shall not cause the imposition on such Bank of any additional costs or legal or
regulatory burdens deemed by such Bank to be material and shall not be deemed by
such Bank to be otherwise disadvantageous or contrary to its policies. In the
event that such reasonable efforts are insufficient to avoid all such illegality
or all amounts that might be payable pursuant to subsection 2.14(a) or 2.15,
then such Bank (the “Affected Bank”) shall use its reasonable efforts to
transfer to any other Bank (which itself is not then an Affected Bank) its Loans
and Commitment subject to the provisions of subsection 9.6(c); provided,
however, that such transfer shall not be deemed by such Affected Bank, in its
sole discretion, to be disadvantageous to it or contrary to its policies. In the
event that the Affected Bank is unable, or otherwise is unwilling, so to
transfer its Loans and Commitment, the Company may designate an alternate lender
(reasonably acceptable to the Administrative Agent) to purchase the Affected
Bank’s Loans and Commitment, at par and including accrued interest, and, subject
to the provisions of subsection 9.6(c), the Affected Bank shall transfer its
Commitment to such alternate lender and such alternate lender shall become a
Bank hereunder. Any fee payable to the Administrative Agent pursuant to
subsection 9.6(e) in connection with such transfer shall be for the account of
the Company.

2.18 Bid Loans.

(a) The Company may request one or more Banks to make offers to make Bid Loans
denominated in Dollars from time to time on any Business Day during the period
from the Closing Date until the date seven days prior to the Termination Date in
the manner set forth in this subsection 2.18, provided that the aggregate
principal Dollar Amount (determined as of the most recent Revaluation Date) of
all Revolving Credit Loans, Swing Line Loans, LOC Obligations and Bid Loans
outstanding at any one time shall not exceed the aggregate amount of the
Commitments at such time. Each Bank may, but shall have no obligation to, make
such offers, and the Company may, but shall have no obligation to, accept any
such offers in the manner set forth herein.

(b) (i) The Company may request Bid Loans by delivering a Bid Loan Request to
the Administrative Agent, not later than 10:00 A.M. (New York City time) four
Business Days prior to the proposed Borrowing Date (in the case of a LIBOR Bid
Loan Request), and not later than 3:00 p.m. (New York City time) one Business
Day prior to the proposed Borrowing Date (in the case of a Fixed Rate Bid Loan
Request). Each Bid Loan Request shall solicit Bid Quotes for Bid Loans in an
aggregate principal Dollar Amount (determined as of the most recent Revaluation
Date) of $5,000,000 or an integral multiple of $1,000,000 in excess thereof and
for not more than four alternative maturity dates for such Bid Loans, none of
which shall be earlier than seven days from the respective requested Borrowing
Date or later than the earlier of (A) the date (1) 180 days from the respective
requested Borrowing Date in the case of a Fixed Rate Bid Loan Request and (2) 6
months from the respective requested Borrowing Date in the case of a LIBOR Bid
Loan Request and (B) the Termination Date. Bid Loan Requests may be submitted no
more frequently than once during any period of three successive Business Days.
The Administrative Agent shall promptly notify

 

32



--------------------------------------------------------------------------------

each Bank by facsimile transmission of the contents of each Bid Loan Request
received by it.

(ii) In the case of a LIBOR Bid Loan Request, upon receipt of notice from the
Administrative Agent of the contents of such Bid Loan Request, any Bank that
elects, in its sole discretion, to do so, may irrevocably offer to make one or
more Bid Loans at the Eurodollar Rate plus or minus a margin for each such Bid
Loan determined by such Bank in its sole discretion. Any such irrevocable offer
shall be made by delivering a Bid Quote to the Administrative Agent, before
10:00 A.M. (New York City time) three Business Days before the proposed
Borrowing Date, setting forth the maximum amount of Bid Loans for each maturity
date which such Bank would be willing to make (which amount may, subject to
subsection 2.1(a), exceed such Bank’s Commitment) and the margin above or below
the Eurodollar Rate at which such Bank is willing to make each such Bid Loan;
the Administrative Agent shall advise the Company before 10:30 A.M. (New York
City time) three Business Days before the proposed Borrowing Date, of the
contents of each such Bid Quote received by it. If the Administrative Agent in
its capacity as a Bank shall, in its sole discretion, elect to make any such
offer, it shall advise the Company of the contents of its Bid Quote before
9:45 A.M. (New York City time) three Business Days before the proposed Borrowing
Date.

(iii) In the case of a Fixed Rate Bid Loan Request, upon receipt of notice from
the Administrative Agent of the contents of such Bid Loan Request, any Bank that
elects, in its sole discretion, to do so, may irrevocably offer to make one or
more Bid Loans at a rate or rates of interest for each such Bid Loan determined
by such Bank in its sole discretion. Any such irrevocable offer shall be made by
delivering a Bid Quote to the Administrative Agent, before 9:30 A.M. (New York
City time) on the proposed Borrowing Date, setting forth the maximum amount of
Bid Loans for each maturity date which such Bank would be willing to make (which
amount may, subject to subsection 2.1(a), exceed such Bank’s Commitment) and the
rate or rates of interest therefor; the Administrative Agent shall advise the
Company before 10:00 A.M. (New York City time) on the proposed Borrowing Date of
the contents of each such Bid Quote received by it. If the Administrative Agent
in its capacity as a Bank shall, in its sole discretion, elect to make any such
offer, it shall advise the Company of the contents of its Bid Quote before
9:15 A.M. (New York City time) on the proposed Borrowing Date.

(iv) The Company shall before 11:30 A.M. (New York City time) three Business
Days before the proposed Borrowing Date in the case of a LIBOR Bid Loan Request
and before 10:30 A.M. (New York City time) on the proposed Borrowing Date in the
case of a Fixed Rate Bid Loan Request either, in its absolute discretion:

(A) cancel such Bid Loan Request by giving the Administrative Agent telephone
notice to that effect, or

 

33



--------------------------------------------------------------------------------

(B) accept one or more of the offers made by any Bank or Banks pursuant to
clause (ii) or clause (iii) above, as the case may be, by giving telephone
notice (immediately confirmed by execution and facsimile transmission of a Bid
Loan Confirmation) to the Administrative Agent of the amount of Bid Loans to be
made by each Bank (which amount shall be equal to or less than the maximum
amount requested to be made, but in no event less than $5,000,000 and in
integral multiples of $1,000,000 in excess thereof, notified to the Company by
the Administrative Agent on behalf of such Bank for such Bid Loans pursuant to
clause (ii) or clause (iii) above, as the case may be), provided that the
Company may not accept offers for Bid Loans in an aggregate principal amount in
excess of the maximum principal amount requested in the related Bid Loan
Request.

(v) If the Company notifies the Administrative Agent that a Bid Loan Request is
cancelled pursuant to clause (iv)(A) above, the Administrative Agent shall give
prompt telephone notice thereof to the Banks, and the Bid Loans requested
thereby shall not be made.

(vi) If the Company accepts one or more of the offers made by any Bank or Banks
pursuant to clause (iv)(B) above, the Administrative Agent shall as promptly as
practicable following receipt of the Company’s acceptance, three Business Days
before the proposed Borrowing Date in the case of a LIBOR Bid Loan Request and
on the proposed Borrowing Date in the case of a Fixed Rate Bid Loan Request,
notify each Bank which has made such an offer, of the aggregate amount of such
Bid Loans to be made on such Borrowing Date for each maturity date and of the
acceptance of any offers for each maturity date to make such Bid Loans made by
such Bank. Each Bank which is to make a Bid Loan shall, before 12:00 noon (New
York City time) on the Borrowing Date specified in the Bid Loan Request
applicable thereto, make available to the Administrative Agent at its office set
forth in subsection 9.2 the amount of such Bank’s Bid Loans, in immediately
available funds. The Administrative Agent will make such funds available to the
Company as soon as practicable on such date at the Administrative Agent’s
aforesaid address.

(vii) Each Bid Loan shall be evidenced by a promissory note of the Company,
substantially in the form of Exhibit E, with appropriate insertions (a “Bid
Note”), payable to the order of the applicable Bank and representing the
obligation of the Company to pay the unpaid principal amount of all Bid Loans
made by such Bank, and to pay interest thereon as prescribed in
subsection 2.18(e). Each such Bank is hereby authorized to record the date and
amount of each Bid Loan made by such Bank, the maturity date thereof, the date
and amount of each payment of principal thereof and the interest rate with
respect thereto on the schedule annexed to and constituting part of its Bid Note
or in the books and records of such Bank in such manner as is reasonable and
customary, and any such recordation shall constitute prima facie evidence of the
accuracy of the information so recorded, provided that the failure to make any
such

 

34



--------------------------------------------------------------------------------

recordation shall not affect the obligations of the Company hereunder or under
any Bid Note. Each Bid Note shall be dated the Closing Date and each Bid Loan
evidenced thereby shall bear interest for the period from and including the
Borrowing Date thereof on the unpaid principal amount thereof from time to time
outstanding at the applicable rate per annum determined as provided in, and such
interest shall be payable as specified in, subsection 2.18(e).

(c) Within the limits and on the conditions set forth in this subsection 2.18,
the Company may from time to time borrow under this subsection 2.18, repay
pursuant to paragraph (d) below, and reborrow under this subsection 2.18.

(d) The Company shall repay to the Administrative Agent for the account of each
Bank which has made a Bid Loan on the maturity date of each Bid Loan (such
maturity date being that specified by the Company for repayment of such Bid Loan
in the related Bid Loan Request) the then unpaid principal amount of such Bid
Loan. The Company shall not have the right to prepay any principal amount of any
Bid Loan without the prior written consent of the applicable Bank then making
such Bid Loan.

(e) The Company shall pay interest on the unpaid principal amount of each Bid
Loan from the date of such Bid Loan to the stated maturity date thereof, at the
rate of interest for such Bid Loan determined pursuant to paragraph (b) above
(calculated on the basis of a 360 day year for actual days elapsed), payable on
the Interest Payment Date specified by the Company for such Bid Loan in the
related Bid Loan Request as provided in the Bid Note evidencing such Bid Loan.

2.19 Swing Line Commitments.

(a) Subject to the terms and conditions hereof, the Swing Line Bank hereby
agrees to make swing line loans to the Company (individually, a “Committed Swing
Line Loan”; collectively the “Committed Swing Line Loans”; or the “Swing Line
Loans”) from time to time during the Commitment Period in an aggregate principal
amount at any one time outstanding not to exceed the Swing Line Commitment;
provided that the aggregate unpaid principal amount of all Swing Line Loans,
together with the aggregate unpaid principal amount of all Revolving Credit
Loans, LOC Obligations and all Bid Loans at any one time outstanding, may not
exceed the aggregate amount of the Commitments. Amounts borrowed by the Company
under this subsection 2.19 may be repaid and, through but excluding the
Termination Date, reborrowed. All Committed Swing Line Loans shall be made as
ABR Loans and may not be converted into Eurodollar Loans. Each borrowing of
Swing Line Loans shall be in an amount equal to $5,000,000 or a whole multiple
of $1,000,000 in excess thereof. The Company shall give the Administrative Agent
(which shall promptly notify the Swing Line Bank) irrevocable notice (which
notice must be received by the Administrative Agent prior to 2:00 P.M., New York
City time) on the requested Borrowing Date specifying the amount of the
requested Committed Swing Line Loan to be made by the Swing Line Bank. The
proceeds of each Committed Swing Line Loan shall be made available by the Swing
Line Bank to the Administrative Agent for the account of the Company at the
applicable office of the Administrative Agent specified prior to 4:30 p.m. on
the requested Borrowing Date.

 

35



--------------------------------------------------------------------------------

(b) The Swing Line Loans made by the Swing Line Bank to the Company shall be
evidenced by a promissory note of the Company substantially in the form of
Exhibit I, with appropriate insertions (the “Swing Line Note”), payable to the
order of the Swing Line Bank and representing the obligation of the Company to
pay the unpaid principal amount of the Swing Line Loans made to the Company,
with interest thereon as prescribed in subsection 2.9. The Swing Line Bank is
hereby authorized to record the Borrowing Date, the amount of each Swing Line
Loan made to the Company and the date and amount of each payment or prepayment
of principal thereof, on the schedule annexed to and constituting a part of its
Swing Line Note (or any continuation thereof) and any such recordation shall
constitute prima facie evidence of the accuracy of the information so recorded.
Each Swing Line Note shall (a) be dated the Closing Date, (b) be stated to
mature on the Termination Date and (c) bear interest for the period from the
date thereof to the Termination Date on the unpaid principal amount thereof from
time to time outstanding at the applicable interest rate per annum determined as
provided in, and payable as specified in, subsection 2.9.

(c) In the event that the Company has not notified the Administrative Agent of
its intent to repay the Swing Line Loans made on any Borrowing Date by
12:00 noon New York City time on the Business Day immediately following such
Borrowing Date and has not in fact repaid such Swing Line Loans (including
accrued interest thereon) in full by such time, the Company shall be deemed to
have made an irrevocable request to the Administrative Agent under
subsection 2.3 (which for purposes of this subsection shall be deemed to be
timely and sufficient) for a borrowing on such date of Revolving Credit Loans
that are ABR Loans in an aggregate amount equal to the then unpaid aggregate
principal amount of such Swing Line Loans made to the Company. The proceeds of
such Revolving Credit Loans shall be immediately applied to repay such Swing
Line Loans.

(d) In the event that for any reason whatsoever (including, without limitation,
the occurrence of an event specified in paragraph (g) of Section 7 with respect
to the Company), the procedures set forth in the foregoing paragraph (c) are not
followed, each Bank shall, upon notice from the Administrative Agent, promptly
purchase from the Swing Line Bank participations in (or, if and to the extent
specified by the Swing Line Bank, a direct interest in) the Swing Line Loans
made by the Swing Line Bank (collectively, the “Unrefunded Swing Line Loans”) in
an aggregate amount equal to the amount of the Revolving Credit Loan it would
have been obligated to make pursuant to the procedures set forth in the
foregoing paragraph (c).

(e) Each Bank shall, not later than 4:00 P.M. New York City time on the Business
Day on which such notice is received (if such notice is received by 2:15 P.M.
New York City time) or 9:00 A.M. New York City time on the next succeeding
Business Day (if such notice is received after 2:15 P.M. New York City time),
make available the amount of the Revolving Credit Loan to be made by it (or the
amount of the participations or direct interests to be purchased by it, as the
case may be) to the

 

36



--------------------------------------------------------------------------------

Administrative Agent at the applicable office of the Administrative Agent
specified in subsection 9.2 and the amount so received by the Administrative
Agent shall promptly be made available to the Swing Line Bank by remitting the
same, in immediately available funds, to the Swing Line Bank, in accordance with
the provisions of paragraph (g) below.

(f) Whenever, at any time after the Swing Line Bank has received from any Bank
such Bank’s participating interest in an Unrefunded Swing Line Loan pursuant to
paragraph (d) above, the Swing Line Bank receives any payment on account
thereof, the Swing Line Bank will distribute to such Bank its participating
interest in such amount (appropriately adjusted in the case of interest
payments, to reflect the period of time during which such Bank’s participating
interest was outstanding and funded); provided, however, that in the event that
such payment received by the Swing Line Bank is required to be returned, such
Bank will return to the Swing Line Bank any portion thereof previously
distributed by the Swing Line Bank to it.

(g) All payments (including prepayments) to be made by the Company hereunder and
under the Swing Line Notes, whether on account of principal, interest, fees or
otherwise, shall be made without set off, counterclaim or any other deduction
whatsoever and shall be made prior to 1:00 P.M., New York City time, on the due
date thereof to the Administrative Agent, for the account of the Swing Line
Bank, at the Administrative Agent’s office specified in subsection 9.2, in
Dollars and in immediately available funds, and upon receipt by the
Administrative Agent of any payment made by the Company in accordance with the
terms of this Agreement and the Swing Line Notes, the Company shall have
satisfied its payment obligation with respect to the obligation on account of
which such payment was made. Any such payment made at or after 1:00 P.M. New
York City time, on any day shall be deemed made on the following Business Day.
The Administrative Agent shall distribute such payments to the Swing Line Bank
promptly upon receipt in like funds as received. If any payment hereunder
becomes due and payable on a day other than a Business Day, such payment shall
be extended to the next succeeding Business Day, and, with respect to payments
of principal, interest thereon shall be payable at the then applicable rate
during such extension.

(h) Anything in this Agreement to the contrary notwithstanding (including,
without limitation, in subsection 4.2), the obligation of each Bank to make its
Revolving Credit Loan (or purchase its participation or direct interest in such
Swing Line Loan, as the case may be) pursuant to this subsection 2.19 is
unconditional under any and all circumstances whatsoever and shall not be
subject to set-off, counterclaim or defense to payment that such Bank may have
or have had against the Company, the Administrative Agent, the Swing Line Bank
or any other Bank and, without limiting any of the foregoing, shall be
unconditional irrespective of (i) occurrence of any Default or Event of Default,
(ii) the financial condition of the Company, any Affiliate, the Administrative
Agent, the Swing Line Bank or any other Bank or (iii) the termination or
cancellation of the Commitments. The Company agrees that any Bank so purchasing
a participation (or direct interest) in such Swing Line Loan may exercise all
rights of set-off, bankers’ lien, counter claim or similar rights with respect
to such participation as fully as if such Bank were a direct holder of a Swing
Line Loan in the amount of such participation.

 

37



--------------------------------------------------------------------------------

2.20 Increase of Commitments.

(a) At the request of the Company to the Administrative Agent, the aggregate
Commitments hereunder may be increased after the Closing Date on one or more
occasions by not more than $500,000,000 provided that (i) each such increase is
in a minimum amount of $50,000,000 and $10,000,000 increments in excess thereof,
(ii) the sum of the aggregate Commitments hereunder shall not exceed
$2,000,000,000 after giving effect to such increases, (iii) each Bank whose
Commitment is increased consents, (iv) the consent of the Administrative Agent
is obtained, (v) no Default or Event of Default shall have occurred and be
continuing, (vi) each of the representations and warranties made on the Closing
Date are true and correct in all material respects on and as of the date of such
increase and (vii) if, after giving effect to such increase, the sum of the
aggregate Commitments hereunder shall exceed $1,500,000,000, the approval of the
Board of Directors of the Company, or a properly empowered committee of such
Board, shall be obtained.

(b) In the event that the Company and one or more of the Banks (or other
financial institutions which may elect to participate with the consent of the
Administrative Agent) shall agree, in accordance with Section 2.20(a), upon such
an increase in the aggregate Commitments, the Company, the Administrative Agent
and each financial institution in question shall enter into a Commitment
Increase Supplement (a form of which is attached hereto as Exhibit J) setting
forth the amounts of the increase in Commitments and providing that the
additional financial institutions participating shall be deemed to be included
as Banks for all purposes of this Agreement. Upon the execution and delivery of
such Commitment Increase Supplement as provided above, and upon satisfaction of
such other conditions as the Administrative Agent may specify (including the
delivery of certificates and legal opinions on behalf of the Company relating to
the amendment and new Notes), this Agreement shall be deemed to be amended
accordingly.

(c) No Bank shall have any obligation to increase its Commitment in the event of
such a request by the Company hereunder.

2.21 Payment in Full at Maturity. The Company shall pay to the Administrative
Agent, for the account of each Bank, the entire outstanding principal amount
owing under the Agreement or under any Notes, together with accrued but unpaid
interest and all other sums owing under the Agreement, on the Termination Date
unless accelerated sooner pursuant to Section 7.

2.22 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lenders
may reasonably require, during the Commitment Period the Issuing Lenders shall
issue, and the Banks shall participate in, Letters of Credit for the account of
the Company from time to time upon request in a form acceptable to the
applicable Issuing Lender; provided, however, that (i) the aggregate amount of
LOC Obligations shall not at any time exceed

 

38



--------------------------------------------------------------------------------

$250,000,000 (the “LOC Committed Amount”), (ii) the aggregate amount of LOC
Obligations in respect of Letters of Credit issued by any Issuing Lender shall
not exceed the LOC Commitment of such Issuing Lender, (iii) the Dollar Amount
(determined as of the most recent Revaluation Date) of outstanding Revolving
Credit Loans plus outstanding Swing Line Loans plus outstanding Bid Loans plus
outstanding LOC Obligations shall not exceed the aggregate amount of the
Commitments at such time, (iv) Letters of Credit shall be issued for lawful
corporate purposes and may be issued as standby letters of credit and (v) all
Letters of Credit shall be denominated in Dollars or Foreign Currency. Except as
otherwise expressly agreed upon by all the Banks, no Letter of Credit shall have
an original expiry date more than twelve (12) months from the date of issuance;
provided, however, subject to the other terms and conditions to the issuance of
Letters of Credit hereunder, the expiry dates of Letters of Credit may be
extended annually or periodically from time to time on the request of the
Company or by operation of the terms of the applicable Letter of Credit to a
date not more than twelve (12) months from the date of extension; provided,
further, that no Letter of Credit, as originally issued or as extended, shall
have an expiry date extending beyond the date that is thirty (30) days prior to
the Termination Date. Each Letter of Credit shall comply with the related LOC
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $50,000.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the applicable Issuing Lender at least five (5) Business Days
prior to the requested date of issuance. Each Issuing Lender will promptly, upon
the issuance, amendment or expiration of any Letter of Credit, or upon request,
provide to the Administrative Agent for dissemination to the Banks a detailed
report specifying the Letters of Credit which are then issued and outstanding
and any activity with respect thereto which may have occurred since the date of
any prior report, and including therein, among other things, the account party,
the beneficiary, the face amount, expiry date as well as any payments or
expirations which may have occurred. Each Issuing Lender will further provide to
the Administrative Agent promptly upon request copies of the Letters of Credit.
Each Issuing Lender will provide to the Administrative Agent promptly upon
request a summary report of the nature and extent of LOC Obligations then
outstanding.

(c) Participations. Each Bank, upon issuance of a Letter of Credit, shall be
deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its Commitment Percentage of the obligations under such Letter of Credit and
shall absolutely, unconditionally and irrevocably assume, as primary obligor and
not as surety, and be obligated to pay to the applicable Issuing Lender therefor
and discharge when due, its Commitment Percentage of the obligations arising
under such Letter of Credit. Without limiting the scope and nature of each
Bank’s participation in any Letter of Credit, to the extent that an Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Bank shall pay to such Issuing Lender its Commitment Percentage of
such unreimbursed drawing in same day funds on the day of notification by such
Issuing Lender of an unreimbursed drawing pursuant to and in accordance with the
provisions of

 

39



--------------------------------------------------------------------------------

subsection (d) hereof if such notice is received at or before 2:00 P.M. (New
York City time), otherwise such payment shall be made at or before 12:00 Noon
(New York City time) on the Business Day next succeeding the day such notice is
received. The obligation of each Bank to so reimburse the Issuing Lenders shall
be absolute and unconditional and shall not be affected by the occurrence of a
Default, an Event of Default or any other occurrence or event. Any such
reimbursement shall not relieve or otherwise impair the obligation of the
Company to reimburse the Issuing Lenders under any Letter of Credit, together
with interest as hereinafter provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
applicable Issuing Lender will promptly notify the Company and the
Administrative Agent. The Company shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Credit Loan obtained hereunder or otherwise) in same day funds as
provided herein or in the LOC Documents. If the Company shall fail to reimburse
such Issuing Lender as provided herein, the unreimbursed Dollar Amount of such
drawing shall bear interest at a per annum rate equal to the ABR plus two
percent (2%) for so long as such amount shall be unreimbursed. Unless the
Company shall immediately notify the applicable Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse such Issuing Lender,
the Company shall be deemed to have requested a LOC Mandatory Borrowing in the
amount of the drawing as provided in subsection (f) hereof, the proceeds of
which will be used to satisfy the reimbursement obligations. Each Issuing Lender
will promptly notify the other Banks of the amount of any unreimbursed drawing
and each Bank shall promptly pay to the Administrative Agent for the account of
the applicable Issuing Lender in Dollars and in immediately available funds, the
amount of such Bank’s Commitment Percentage of such unreimbursed drawing. Such
payment shall be made on the day such notice is received by such Bank from such
Issuing Lender if such notice is received at or before 2:00 P.M. (New York City
time), otherwise such payment shall be made at or before 12:00 Noon (New York
City time) on the Business Day next succeeding the day such notice is received.
If such Bank does not pay such amount to the applicable Issuing Lender in full
upon such request, such Bank shall, on demand, pay to the Administrative Agent
for the account of the applicable Issuing Lender interest on the unpaid amount
during the period from the date of such drawing until such Bank pays such amount
to such Issuing Lender in full at a rate per annum equal to, if paid within
two (2) Business Days of the date of drawing, the Federal Funds Effective Rate
and thereafter at a rate equal to the ABR. Each Bank’s obligation to make such
payment to the Issuing Lenders, and the right of each Issuing Lender to receive
the same, shall be absolute and unconditional, shall not be affected by any
circumstance whatsoever and without regard to the termination of this Agreement
or the Commitments hereunder, the existence of a Default or Event of Default or
the acceleration of the Obligations hereunder and shall be made without any
offset, abatement, withholding or reduction whatsoever.

(e) Repayment Obligation Absolute. The Company’s reimbursement obligations
hereunder relating to any Letter of Credit shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including, without limitation, the following
circumstances (it

 

40



--------------------------------------------------------------------------------

being understood that any such payment by the Company is without prejudice to,
and does not constitute a waiver of, any rights the Company might have or might
acquire as a result of the payment by any Issuing Lender or any Bank of any
draft or the reimbursement by the Company thereof):

(i) any lack of validity or enforceability of this Agreement, any Note, any
Letter of Credit or any other agreement or instrument relating thereto (all of
the foregoing being, collectively, the “L/C Related Documents”);

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the obligations of the Company in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that the
Company may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for which any such beneficiary or any such
transferee may be acting), any Issuing Lender, the Administrative Agent, any
Bank or any other Person, whether in connection with the transactions
contemplated by the L/C Related Documents or any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by any Issuing Lender under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit;

(vi) any exchange, release or non-perfection of any collateral, or any release
or amendment or waiver of or consent to departure from any guarantee, for all or
any of the Obligations of the Company in respect of the L/C Related Documents;
or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including, without limitation, any other circumstance that
might otherwise constitute a defense available to, or a discharge of, the
Company or a guarantor.

(f) Repayment with Revolving Credit Loans. On any day on which the Company shall
have requested, or been deemed to have requested, a Revolving Credit Loan to
reimburse a drawing under a Letter of Credit, the Administrative Agent shall
give notice to the Banks that a Revolving Credit Loan has been requested or
deemed requested in connection with a drawing under a Letter of Credit, in which
case a Revolving Credit Loan borrowing comprised entirely of ABR Loans (each
such borrowing, a “LOC Mandatory Borrowing”) shall be immediately made (without
giving effect to any termination of the Commitments pursuant to Section 7) pro
rata based on each Bank’s respective Commitment Percentage (determined before
giving effect to any termination of the Commitments pursuant to Section 7). The
proceeds of such LOC

 

41



--------------------------------------------------------------------------------

Mandatory Borrowing shall be paid directly to the applicable Issuing Lender for
application to the respective LOC Obligations. Each Bank hereby irrevocably
agrees to make such Revolving Credit Loans immediately upon any such request or
deemed request on account of each LOC Mandatory Borrowing in the amount and in
the manner specified in the preceding sentence and on the same such date
notwithstanding (i) the amount of LOC Mandatory Borrowing may not comply with
the minimum amount for borrowings of Revolving Credit Loans otherwise required
hereunder, (ii) whether any conditions specified in Section 4.2 are then
satisfied, (iii) whether a Default or an Event of Default then exists,
(iv) failure for any such request or deemed request for Revolving Credit Loan to
be made by the time otherwise required in Section 2.3, (v) the date of such LOC
Mandatory Borrowing, or (vi) any reduction in the aggregate amount of the
Commitments after any such Letter of Credit may have been drawn upon; provided,
however, that in the event any such LOC Mandatory Borrowing should be less than
the minimum amount for borrowings of Revolving Credit Loans otherwise provided
in Section 2.3, the Company shall pay to the Administrative Agent for its own
account an administrative fee of $500. In the event that any LOC Mandatory
Borrowing cannot for any reason be made on the date otherwise required above
(including, without limitation, as a result of the commencement of a proceeding
under the Bankruptcy Code), then each such Bank hereby agrees that it shall
forthwith fund (as of the date the LOC Mandatory Borrowing would otherwise have
occurred, but adjusted for any payments received from the Company on or after
such date and prior to such purchase) its Participation Interests in the
outstanding LOC Obligations; provided, further, that in the event any Bank shall
fail to fund its Participation Interest on the day the LOC Mandatory Borrowing
would otherwise have occurred, then the amount of such Bank’s unfunded
Participation Interest therein shall bear interest payable by such Bank to the
applicable Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the ABR.

(g) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(h) Letter of Credit Governing Law. Unless otherwise expressly agreed by the
applicable Issuing Lender and the Company when a Letter of Credit is issued, the
rules of “International Standby Practices 1998,” as most recently published by
the Institute of International Banking Law & Practice at the time of issuance,
shall apply to each standby Letter of Credit.

2.23 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.22, the Company hereby
agrees to protect, indemnify, pay and save each Issuing Lender harmless from and
against any and all claims, demands, liabilities, damages, losses, costs,
charges and expenses (including reasonable attorneys’ fees) that any Issuing
Lender may incur or be subject to as a consequence, direct or indirect, of
(i) the issuance of any Letter of Credit on behalf such Company or (ii) the
failure of an Issuing Lender to honor a drawing under a Letter of Credit issued
on behalf of the Company as a result of any act or omission,

 

42



--------------------------------------------------------------------------------

whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).

(b) As between the Company and the Issuing Lenders, the Company shall assume all
risks of the acts, omissions or misuse of any Letter of Credit by the
beneficiary thereof. No Issuing Lender shall be responsible: (i) for the form,
validity, sufficiency, accuracy, genuineness or legal effect of any document
submitted by any party in connection with the application for and issuance of
any Letter of Credit, even if it should in fact prove to be in any or all
respects invalid, insufficient, inaccurate, fraudulent or forged; (ii) for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, that may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply fully with conditions required in order to draw upon
a Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) for errors in interpretation of
technical terms; (vi) for any loss or delay in the transmission or otherwise of
any document required in order to make a drawing under a Letter of Credit or of
the proceeds thereof; and (vii) for any consequences arising from causes beyond
the control of the applicable Issuing Lender, including, without limitation, any
Government Acts. None of the above shall affect, impair, or prevent the vesting
of the Issuing Lenders’ rights or powers hereunder.

(c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by an Issuing
Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in the absence of gross negligence or willful
misconduct, shall not put such Issuing Lender under any resulting liability to
the Company. It is the intention of the parties that this Agreement shall be
construed and applied to protect and indemnify the Issuing Lenders against any
and all risks involved in the issuance of the Letters of Credit, all of which
risks are hereby assumed by the Company, including, without limitation, any and
all risks of the acts or omissions, whether rightful or wrongful, of any
Government Authority. No Issuing Lender shall, in any way, be liable for any
failure by an Issuing Lender or anyone else to pay any drawing under any Letter
of Credit as a result of any Government Acts or any other cause beyond the
control of such Issuing Lender. Notwithstanding anything to the contrary herein,
the Company shall have a claim against any Issuing Lender and such Issuing
Lender shall be liable to the Company, to the extent of any direct, but not
consequential, damages suffered by the Company that the Company proves were
caused by (i) such Issuing Lender’s willful misconduct or gross negligence in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit or (ii) such Issuing Lender’s willful failure
to make lawful payment under a Letter of Credit after the presentation to it of
a draft and certificates strictly complying with the terms and conditions of the
Letter of Credit. In furtherance and not in limitation of the foregoing, such
Issuing Bank may accept documents that appear on their face to be in order,
without responsibility for further investigation, regardless of any notice or
information to the contrary.

 

43



--------------------------------------------------------------------------------

(d) Except as provided in subsection (e) below, nothing in this Section 2.23 is
intended to limit the Reimbursement Obligation of the Company contained in
Section 2.22(d) hereof. The obligations of the Company under this Section 2.23
shall survive the termination of this Agreement. No act or omissions of any
current or prior beneficiary of a Letter of Credit shall in any way affect or
impair the rights of the Issuing Lenders to enforce any right, power or benefit
under this Agreement.

(e) Notwithstanding anything to the contrary contained in this Section 2.20 the
Company shall have no obligation to indemnify an Issuing Lender in respect of
any liability incurred by such Issuing Lenders arising out of the gross
negligence or willful misconduct of such Issuing Lender (including action not
taken by such Issuing Lender), as determined by a court of competent
jurisdiction.

2.24 Defaulting Banks.

(a) In the event that, at any one time (i) any Bank shall be a Defaulting Bank,
(ii) such Defaulting Bank shall owe a Defaulted Loan to the Company and
(iii) the Company shall be required to make any payment hereunder to or for the
account of such Defaulting Bank, then the Company may, so long as no Event of
Default shall occur or be continuing at such time and to the fullest extent
permitted by applicable law, set off and otherwise apply the obligations of the
Company to make such payment to or for the account of such Defaulting Bank
against the obligation of such Defaulting Bank to make such Defaulted Loan. In
the event that, on any date, the Company shall so set off and otherwise apply
its obligation to make any such payment against the obligation of such
Defaulting Bank to make any such Defaulted Loan on or prior to such date, the
amount so set off and otherwise applied by the Company shall constitute for all
purposes of this Agreement a Loan by such Defaulting Bank made on the date of
such setoff under the provision hereof pursuant to which such Defaulted Loan was
originally required to have been made. Such Loan shall be considered, for all
purposes of this Agreement, to comprise part of the Loan in connection with
which such Defaulted Loan was originally required to have been made. The Company
shall notify the Administrative Agent at any time the Company exercises its
right of set-off pursuant to this subsection (a) and shall set forth in such
notice (A) the name of the Defaulting Bank and the Defaulted Loan required to be
made by such Defaulting Bank and (B) the amount set off and otherwise applied in
respect of such Defaulted Loan pursuant to this subsection (a). Any portion of
such payment otherwise required to be made by the Company to or for the account
of such Defaulting Bank which is paid by the Company, after giving effect to the
amount set off and otherwise applied by the Company pursuant to this subsection
(a), shall be applied by the Administrative Agent as specified in subsection
(b) of this Section 2.24.

(b) In the event that, at any one time, (i) any Bank shall be a Defaulting Bank,
(ii) such Defaulting Bank shall owe a Defaulted Amount to the Administrative
Agent or any of the other Banks and (iii) the Company shall make any payment
hereunder to the Administrative Agent for the account of such Defaulting Bank,
then the Administrative Agent may, on its behalf or on behalf of such other Bank
and to the fullest extent permitted by applicable law, apply at such time the
amount so paid by the Company to or for the account of such Defaulting Bank to
the payment of each such Defaulted Amount

 

44



--------------------------------------------------------------------------------

to the extent required to pay such Defaulted Amount. In the event that the
Administrative Agent shall so apply any such amount to the payment of any such
Defaulted Amount on any date, the amount so applied by the Administrative Agent
shall constitute for all purposes of this Agreement payment, to such extent, of
such Defaulted Amount on such date. Any such amount so applied by the
Administrative Agent shall be retained by the Administrative Agent or
distributed by the Administrative Agent to such other Banks in the following
order of priority:

first, to the Administrative Agent for any Defaulted Amounts then owing to it,
in its capacity as such, ratably in accordance with such Defaulted Amounts then
owing to the Administrative Agent;

second, to the Issuing Banks and the Swing Line Bank for any Defaulted Amounts
then owing to them, in their capacities as such, ratably in accordance with such
respective Defaulted Amounts then owing to the Issuing Banks and the Swing Line
Bank; and

third, to any Bank for any Defaulted Amounts then owing to such Bank, ratably in
accordance with such respective Defaulted Amounts then owing to such Bank.

(c) The rights and remedies against a Defaulting Bank under this Section 2.24
are in addition to other rights and remedies that the Company may have against
such Defaulting Bank with respect to any Defaulted Loan and that the
Administrative Agent or any Bank may have against such Defaulting Bank with
respect to any Defaulted Amount.

SECTION 3

REPRESENTATIONS AND WARRANTIES

To induce the Banks to enter into this Agreement and to make the Loans the
Company hereby represents and warrants to the Administrative Agent and each Bank
as of the Closing Date and as of the date of each Extension of Credit that:

3.1 Financial Condition. The combined financial statements of the Company and
its Subsidiaries delivered to the Administrative Agent in connection with this
Agreement, including the audited financial statement for the fiscal year ended
December 31, 2005 and the unaudited pro forma financial statements included in
the Western Union Form 10 (the “Spin-Off Financial Statements”), copies of which
have heretofore been furnished to each Bank, present fairly the combined
financial condition of the Company and its Subsidiaries as of the dates and for
the periods indicated, subject to the qualifications with respect to the pro
forma financial statements set forth therein. Neither the Company nor any of its
Subsidiaries had, at the date of the most recent balance sheet referred to
above, any guarantee obligation, contingent liability or liability for taxes, or
any long-term lease or unusual forward or long-term commitment, including,
without limitation, any interest rate or foreign currency swap or exchange
transaction, which is not reflected in the foregoing statements or in the notes
thereto and which, to the best of the Company’s knowledge, would have a Material
Adverse Effect.

 

45



--------------------------------------------------------------------------------

3.2 No Change. Except as disclosed in the Western Union Form 10 (or in any Form
10-Q, 8-K or other public filing of the Company with the Securities Exchange
Commission filed after date thereof but prior to the Closing Date), during the
period from date of the Spin-Off Financial Statements to and including the
Closing Date, no change, or development or event involving a prospective change,
has occurred which has had or could reasonably be expected to have a Material
Adverse Effect; provided, however that the foregoing representation is made
solely as of the Closing Date and on the date of any commitment increase
pursuant to Section 2.20.

3.3 Corporate Existence; Compliance with Law. Each of the Company and its
Significant Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, except to the
extent that, in the aggregate, the failure of any such Subsidiaries to be duly
organized, validly existing or in good standing would not have a Material
Adverse Effect, (b) has the corporate (or other) power and authority, and the
legal right, to own and operate its property, to lease the property it operates
as lessee and to conduct the business in which it is currently engaged, except
to the extent that, in the aggregate, the failure of any such Subsidiaries to
have any such power, authority or legal right would not have a Material Adverse
Effect, (c) is duly qualified and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to so qualify or be
in good standing would not have a Material Adverse Effect, and (d) is in
compliance with all Requirements of Law except to the extent that, in the
aggregate, the failure of the Company and its Subsidiaries to comply therewith
would not have a Material Adverse Effect.

3.4 Corporate Power; Authorization; Enforceable Obligations. The Company has the
corporate power and authority, and the legal right, to make, deliver and perform
this Agreement and the Notes and to borrow hereunder and has taken all necessary
corporate action to authorize its Obligations on the terms and conditions of
this Agreement and the Notes and to authorize the execution, delivery and
performance of this Agreement and the Notes. No consent or authorization of,
filing with or other act by or in respect of, any Governmental Authority or any
other Person (except as have been obtained or made) is required in connection
with the borrowings hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or the Notes. This Agreement has
been, and each Note will be, duly executed and delivered on behalf of the
Company. This Agreement constitutes, and each Note when executed and delivered
will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

3.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the Notes, the Obligations hereunder and the use of the proceeds thereof will
not violate any Requirement of Law or Contractual Obligation of the Company or
of any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of its or their respective properties or revenues
pursuant to any such Requirement of Law or Contractual Obligation.

 

46



--------------------------------------------------------------------------------

3.6 No Material Litigation. No litigation, investigation or proceeding of or
before any arbitrator or Governmental Authority is pending or, to the knowledge
of the Company, threatened by or against the Company or any of its Subsidiaries
or against any of its or their respective properties or revenues which
(a) except as listed on Schedule 3.6 or disclosed in the Western Union Form 10
(or in any subsequent filing of the Company with the Securities and Exchange
Commission made prior to the Closing Date), on the Closing Date and on the date
of any commitment increase pursuant to Section 2.20, would have a Material
Adverse Effect or (b) would have a material adverse effect on the validity or
enforceability of this Agreement or any of the Notes or the rights or remedies
of the Administrative Agent or the Banks hereunder or thereunder, provided,
however that the representation in clause (a) of this Section 3.6 is made solely
as of the Closing Date and on the date of any commitment increase pursuant to
Section 2.20.

3.7 No Default. No Default or Event of Default has occurred and is continuing.

3.8 Taxes. Each of the Company and its Significant Subsidiaries has filed or
caused to be filed all tax returns which, to the knowledge of the Company, are
required to be filed and has paid all material taxes shown to be due and payable
on said returns or on any assessments made against it or any of its property and
all material other taxes, fees or other charges imposed on it or any of its
property by any Governmental Authority (other than any the amount or validity of
which are currently being contested in good faith by appropriate proceedings and
with respect to which reserves in conformity with GAAP have been provided on the
books of the Company or its Subsidiaries, as the case may be); on the Closing
Date and on the date of any commitment increase pursuant to Section 2.20, no tax
Lien has been filed, and, to the knowledge of the Company, no claim is being
asserted, with respect to any such tax, fee or other charge.

3.9 Federal Regulations. No part of the proceeds of any Loans or Letters of
Credit will be used for “purchasing” or “carrying” any “margin stock” within the
respective meanings of each of the quoted terms under Regulation U or Regulation
X of the Board of Governors of the Federal Reserve System as now and from time
to time hereafter in effect if such use would violate, or cause the Loans or the
Commitments to be in violation of, the provisions of the Regulations of such
Board of Governors. If requested by any Bank or the Administrative Agent at any
time (and in any case prior to or concurrently with the borrowing of any Loan
the proceeds of which will be used to purchase or carry margin stock), the
Company will furnish to the Administrative Agent and each Bank a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 referred
to in said Regulation U.

3.10 ERISA. Except to the extent that all of the following, in the aggregate,
would not have a Material Adverse Effect: (i) no Reportable Event has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, and each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code; (ii) the
present value of all accrued benefits under each Single Employer Plan maintained
by the Company or any Commonly Controlled Entity (based on those assumptions
used to fund the Plans) did not, as of the last annual valuation date prior to
the date on which this representation is made or deemed made, exceed the value
of the assets of such Plan allocable to such accrued benefits based upon the
actuarial assumptions used by such Plan; (iii) neither the Company nor any
Commonly Controlled Entity has or has had any liability or obligation in

 

47



--------------------------------------------------------------------------------

respect of any Multiemployer Plan; and (iv) the present value (determined using
actuarial and other assumptions which are reasonable in respect of the benefits
provided and the employees participating) of the liability of the Company and
each Commonly Controlled Entity for post retirement benefits, if any, to be
provided to their current and former employees under Plans which are welfare
benefit plans (as defined in Section 3(1) of ERISA) does not, in the aggregate,
exceed the assets under all such Plans or other funding arrangements allocable
to such benefits, if any; (v) no application for a minimum funding waiver with
respect to a Plan has been made; and (vi) the PBGC has not instituted
proceedings to terminate a Plan pursuant to Section 4042 of ERISA, nor has any
event of condition descried in Section 4042 of ERISA that constitutes grounds
for the termination of, or the appointment of a trustee to administer, such Plan
occurred.

3.11 Investment Company Act. Neither the Company nor any of its Subsidiaries is
subject to registration as an “investment company” or is “controlled” by such a
company, within the meaning of the Investment Company Act of 1940, as amended.

3.12 Purpose of Loans. The proceeds of the Loans and Letters of Credit shall be
used by the Company to refinance existing Indebtedness, to provide financing for
the working capital needs of the Company, to provide back-up and liquidity for
the short term Indebtedness of the Company and to provide funds for general
corporate purposes, including, without limitation, acquisitions and cash
payments to be made to First Data Corporation in connection with the spin-off of
the Company from First Data Corporation as set forth in the Western Union Form
10; provided that, the Company shall not apply proceeds of the Loans and Letters
of Credit, directly or indirectly, in repayment of the Related Financings.

3.13 Disclosure. On the Closing Date and on the date of any commitment increase
pursuant to Section 2.20, neither this Agreement, the Notes, nor the Information
Materials, taken as a whole with the Western Union Form 10 (or in any subsequent
filing of the Company with the Securities and Exchange Commission made prior to
the Closing Date) contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they were made, not
materially misleading.

3.14 Ranking. The Loans shall remain at least pari passu with all other senior
unsecured obligations of the Company.

3.15 Compliance with OFAC, FCPA. Company is in material compliance with all
applicable United States economic and trade sanctions, including those
administered by the Office of Foreign Asset Control within the United States
Department of the Treasury, and the United States Foreign Corrupt Practices Act.

3.16 Closing Date Representations and Warranties. The representations and
warranties of the Company made in this Agreement on or as of the Closing Date
shall be deemed to be made immediately after giving effect to the spin-off of
the Company described in the Western Union Form 10.

 

48



--------------------------------------------------------------------------------

SECTION 4

CONDITIONS PRECEDENT

4.1 Conditions to Effectiveness. The agreements of each Bank contained herein
are subject to the satisfaction of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Company,
and (ii) for the account of each Bank, a Note conforming to the requirements
hereof and executed by a duly authorized officer of the Company.

(b) Corporate Proceedings of the Company. The Administrative Agent shall have
received a copy of the resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Company authorizing (i) the execution, delivery and performance of this
Agreement and the Notes and (ii) the borrowings contemplated hereunder,
certified by the Secretary or an Assistant Secretary of the Company as of the
Closing Date, which certificate shall state that the resolutions thereby
certified have not been amended, modified, revoked or rescinded and are in full
force and effect and shall be in form and substance satisfactory to the
Administrative Agent.

(c) Corporate Documents. The Administrative Agent shall have received true and
complete copies of the certificate of incorporation and by-laws of the Company,
certified as of the Closing Date as complete and correct copies thereof by the
Secretary or an Assistant Secretary of the Company.

(d) No Violation. The consummation of the transactions contemplated hereby shall
not contravene, violate or conflict with, nor involve the Administrative Agent
or any Bank in any violation of, any Requirement of Law.

(e) Fees. The Administrative Agent shall have received the fees to be received
on the Closing Date referred to in subsection 2.4.

(f) Legal Opinion. The Administrative Agent shall have received the executed
legal opinion of counsel of the Company, substantially in the form of Exhibit C,
and the Company hereby instructs its counsel to execute and deliver such opinion
to the Administrative Agent. Such legal opinion shall cover such other matters
incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(g) Litigation. Except as listed on Schedule 3.6 hereto, there shall exist no
pending or threatened litigation, bankruptcy or insolvency, injunction, order or
claim which could have a material adverse effect on this Agreement or the
Company and its Subsidiaries taken as a whole.

(h) Consents and Approvals. All consents and approvals of the boards of
directors, shareholders and other applicable third parties necessary in
connection with this Agreement shall have been obtained.

 

49



--------------------------------------------------------------------------------

(i) Material Adverse Change. No material adverse change shall have occurred
since the date of the Spin-Off Financial Statements in the business, assets,
liabilities, condition (financial or otherwise) or prospects of the Company and
its Subsidiaries taken as a whole.

(j) Financial Statements. The Administrative Agent shall have received copies of
the financial statements referred to in Section 3.1 hereof, each in form and
substance reasonably satisfactory to it.

(k) Patriot Act Certificate. The Administrative Agent shall have received a
certificate reasonably satisfactory thereto, for benefit of itself and the
Banks, provided by the Company that sets forth information required by the
Patriot Act including, without limitation, the identity of the Company, the name
and address of the Company and other information that will allow the
Administrative Agent or any Bank, as applicable, to identify such Company in
accordance with the Patriot Act (as defined in Section 9.9 hereof).

(l) Consummation of Spin-Off. All conditions precedent to the transactions
described in the Western Union Form 10 relative to the spin-off of the Company
from First Data Corporation (other than any condition of payment with the
proceeds of Loans made hereunder) shall have been satisfied.

4.2 Conditions to Each Loan. The agreement of each Bank and each Swing Line Bank
to make any Loan (other than the conversion or continuation of any Loan pursuant
to subsection 2.7) requested to be made by it on any date (including, without
limitation, its initial Loan) and the agreement of the Issuing Lenders to issue
Letters of Credit is subject to the satisfaction of the following conditions
precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by the Company in this Agreement shall be true and correct in all material
respects on and as of such date as if made on and as of such date, both before
and after giving effect to the making of such Loans or the issuance of such
Letter of Credit (except any representation or warranty relating to or made
expressly as of a specific date shall be true and correct in all material
respects solely with respect to and as of such specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.

(c) Borrowing Certificate. In the case of Revolving Credit Loans, the
Administrative Agent shall have received, on or prior to the time required for
its receipt pursuant to subsection 2.3, a Borrowing Certificate with respect to
the Loans requested to be made on such date.

(d) Bid Loan Confirmation. With respect to any Bid Loan, a Bid Loan Confirmation
shall have been delivered in accordance with subsection 2.18(b)(iv).

 

50



--------------------------------------------------------------------------------

(e) Bid Note. With respect to any Bid Loan, the Company shall have delivered a
Bid Note to the Bank providing such Bid Loan.

Each borrowing or request for the issuance of a Letter of Credit by the Company
hereunder shall constitute a representation and warranty by the Company as of
the date of such Loan or such issuance that the conditions contained in
subsection 4.2(a) and (b) have been satisfied.

SECTION 5

AFFIRMATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note or LOC Obligation remains outstanding and unpaid or any other amount is
owing to any Bank or the Administrative Agent hereunder, the Company shall:

5.1 Financial Statements. Furnish to the Administrative Agent (which shall
promptly make available to the Banks):

(a) as soon as available, but in any event no later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-K for any fiscal year of the Company and (ii) 95 days after the end of
each fiscal year of the Company, a copy of the consolidated balance sheet of the
Company and its consolidated Subsidiaries as at the end of such year and the
related consolidated statements of income and retained earnings and of cash
flows for such year, setting forth in each case in comparative form the figures
for the previous year, reported on without a “going concern” or like
qualification or exception, or any qualification arising out of the scope of the
audit, provided that to the extent different components of such consolidated
financial statements are separately audited by different independent public
accounting firms, the audit report of any such accounting firm may contain a
qualification or exception as to scope of such consolidated financial statements
by Ernst & Young LLP or other independent certified public accountants of
nationally recognized standing not unacceptable to the Majority Banks (it being
understood that any of the following accounting firms: Deloitte & Touche,
Ernst & Young LLP, KPMG and PricewaterhouseCoopers shall not be unacceptable to
the Banks; and

(b) as soon as available, but in any event not later than the earlier of (i) the
date that is five days after the Company is required by the SEC to deliver its
Form 10-Q for each of the first three quarterly periods of each fiscal year of
the Company and (ii) 50 days after the end of each of the first three quarterly
periods of each fiscal year of the Company, the unaudited consolidated balance
sheet of the Company and its consolidated Subsidiaries as at the end of such
quarter and the related unaudited consolidated statements of income and retained
earnings and of cash flows of the Company and its consolidated Subsidiaries for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments);

 

51



--------------------------------------------------------------------------------

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein with a reasonable estimate of the effect on such financial
statements on account of such changes in application).

5.2 Certificates; Other Information. Furnish to the Administrative Agent (which
shall promptly make available to the Banks):

(a) concurrently with the delivery of the financial statements referred to in
subsections 5.1(a) and 5.1(b), a certificate of a Responsible Officer stating
that such Officer has obtained no knowledge of any Default or Event of Default
that has occurred and is continuing except as specified in such certificate;

(b) promptly upon receipt thereof, copies of the executive summary portion of
any final auditor’s letter or auditor’s report submitted to the Company’s board
of directors or any committee thereof relating to internal financial controls of
the Company or any Subsidiary; and

(c) promptly, such additional financial and other information as any Bank
through the Administrative Agent may from time to time reasonably request.

5.3 Conduct of Business and Maintenance of Existence. Continue to engage in
business of substantially the same general type as now conducted by it or any
business reasonably ancillary, complementary or related thereto, taken as a
whole, and preserve, renew and keep in full force and effect its corporate
existence and take such reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business except
as otherwise permitted pursuant to subsection 6.4; comply with all Contractual
Obligations and Requirements of Law except to the extent that failure to comply
therewith would not, in the aggregate, have a Material Adverse Effect.

5.4 Inspection of Property; Books, Records and Discussions.

(a) Keep proper books of records and account in which full, true and correct
entries in conformity with GAAP and all Requirements of Law are to be made of
all dealings and transactions in relation to its business and activities.

(b) Permit representatives of the Administrative Agent and the Banks (other than
Excluded Individuals of the Administrative Agent and the Banks) which are not
Competitors to visit and inspect at their own expense (unless a Default or Event
of Default has occurred and is continuing, in which case at the Company’s
expense) any of its properties and examine and make abstracts from any of its
books and records at any reasonable time upon reasonable prior notice to the
Company and as often as may reasonably be desired and to discuss the business,
operations, properties and financial and other condition of the Company and its
Subsidiaries with officers and employees of the Company and its Subsidiaries and
with its independent certified public accountants, provided that
(i) representatives of the Company shall have the opportunity to be present at
any meeting with its independent certified public accountants and (ii) the
Company

 

52



--------------------------------------------------------------------------------

and its Subsidiaries shall have no obligation to provide access to information
which is the subject of a confidentiality agreement between the Company or any
of its Subsidiaries, on the one hand, and a customer of the Company or of any of
its Subsidiaries, on the other hand. The Administrative Agent shall endeavor to
coordinate such visits by the Banks in order to minimize inconvenience to the
Company, and so long as no Event of Default shall be continuing, such visits
shall occur not more frequently than once per fiscal quarter.

5.5 Notices. Promptly give notice to the Administrative Agent (and the
Administrative Agent shall promptly notify each Bank) of:

(a) the occurrence of any Default or Event of Default;

(b) the occurrence of a Change of Control;

(c) any litigation, investigation or proceeding which would have a Material
Adverse Effect;

(d) the following events, as soon as possible and in any event within ten
Business Days after the Company or any Commonly Controlled Entity knows or has
reason to know thereof: (i) the occurrence or expected occurrence of any
Reportable Event with respect to any Plan, the commencement of any obligation to
contribute to any Multiemployer Plan by the Company or any Commonly Controlled
Entity, or any withdrawal from, or the termination, Reorganization or Insolvency
of any Multiemployer Plan; (ii) the institution of proceedings or the taking of
any other action by the PBGC or the Company or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan; (iii) the application for a minimum
funding waiver with respect to a Plan has been made; (iv) all of the
requirements for imposition of a lien under Section 302(f) of ERISA have been
met with respect to any Plan; and (iv) the adoption of an amendment to a Plan
requiring the provision of security to such Plan pursuant to Section 307 of
ERISA; and

(e) the use of the proceeds of any Loans for “purchasing” or “carrying” any
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Company proposes to take with respect thereto.

5.6 Covenant to Deliver Guaranty. Upon the date that is the earlier of (x) 364
days after the incurrence of Indebtedness under the Related Financings by any
Subsidiary of the Company and (y) the date on which any of the Related
Financings are refinanced by any Subsidiary of the Company, if the sum (the
“Guarantee Triggering Amount”) of (i) the then outstanding aggregate principal
amount of Indebtedness under the Related Financings, plus (ii) the then
outstanding aggregate principal amount of all other Indebtedness of any
Significant Subsidiary that is subject to limitation under Section 6.1, plus
(iii) the aggregate amount of

 

53



--------------------------------------------------------------------------------

indebtedness secured by Liens permitted under Section 6.2(j), plus (iv) the
discounted present value of all net rentals payable under leases covered by
Section 6.3(a) (and not expressly excluded therefrom) exceeds the greater of
$300,000,000 or 15% of Consolidated Net Worth, then at the Company’s expense,
the Company shall:

(a) cause each such Subsidiary that has outstanding Indebtedness under the
Related Financings (each such Subsidiary, a “Subsidiary Guarantor”) to duly
execute and deliver to the Administrative Agent a guaranty, in form and
substance reasonably satisfactory to the Administrative Agent, guaranteeing the
Obligations, and

(b) within 30 days after such request, deliver to the Administrative Agent, upon
the request of the Administrative Agent in its sole discretion, (i) a
certificate attesting to the solvency of such Subsidiary, (ii) a copy of the
resolutions of the board of directors of such Subsidiary authorizing the
execution, delivery and performance of such guaranty and (iii) a signed copy of
a favorable opinion, addressed to the Administrative Agent and the Banks,
Issuing Lenders and the Swing Line Bank, of counsel for such Subsidiary (which
may be in-house counsel) reasonably acceptable to the Administrative Agent as to
(A) the matters contained in clause (a) above, (B) such guaranty being legal,
valid and binding obligations of such Subsidiary thereto enforceable in
accordance with their terms (subject to customary exceptions) and (C) such other
matters as the Administrative Agent may reasonably request.

Any guaranty provided pursuant to this Section 5.6 shall be automatically
released upon (i) the sale or other disposition (including by way of
consolidation or merger, other than a consolidation or merger into the Company)
of any Subsidiary Guarantor or the sale or disposition of the assets as an
entirety or substantially as an entirety of such Subsidiary Guarantor (other
than to the Company) otherwise permitted by this Agreement, (ii) the Guarantee
Triggering Amount being reduced to equal to or less than the greater of
$300,000,000 or 15% of Consolidated Net Worth., or (iii) a consolidation or
merger of such Subsidiary Guarantor with or into the Company.

SECTION 6

NEGATIVE COVENANTS

The Company hereby agrees that, so long as the Commitments remain in effect, any
Note or LOC Obligation remains outstanding and unpaid or any other amount is
owing to any Bank or the Administrative Agent hereunder, the Company shall not:

6.1 Limitation on Significant Subsidiary Indebtedness. Permit any of its
Significant Subsidiaries, directly or indirectly, to create, incur, assume or
suffer to exist any Indebtedness (which for purposes of this subsection 6.1
shall include, without duplication, Guarantee Obligations) unless immediately
thereafter the aggregate amount of (x) all Indebtedness of Significant
Subsidiaries (excluding (A) any Guarantee Obligations in respect of Indebtedness
under this Agreement, (B) the Related Financings (and any Guarantee Obligations
in respect thereof) and (C) Indebtedness owed to the Company or a Significant
Subsidiary, including any renewal or replacement of any of the obligations under
clauses (A), (B) or (C)), (y)

 

54



--------------------------------------------------------------------------------

the aggregate amount of indebtedness secured by Liens permitted under
Section 6.2(j) and (z) the discounted present value of all net rentals payable
under leases covered by subsection 6.3(a) (and not expressly excluded therefrom)
would not exceed the greater of $300,000,000 or 15% of Consolidated Net Worth;
provided, however, that, solely, for the purposes of this covenant, Indebtedness
shall not include indebtedness incurred in connection with (a) overdraft or
similar facilities related to settlement, clearing and related activities by a
Significant Subsidiary in the ordinary course of business consistent with past
practice, (b) Purchased Receivables Financings, (c) to the extent the same
constitutes Indebtedness, obligations in respect of net capital adjustments
and/or earn-out arrangements pursuant to a purchase or acquisition otherwise
permitted under this Agreement, (d) obligations under performance bonds, surety
bonds and letter of credit obligations to provide security for worker’s
compensation claims or other statutory obligations and obligations in respect of
bank overdrafts not more than two days overdue, in each case, incurred in the
ordinary course of business, (e) indebtedness owing to insurance companies to
finance insurance premiums incurred in the ordinary course of business and
(f) Guarantee Obligations with respect to Indebtedness and other liabilities
otherwise permitted under this Agreement; and provided, further, that any
Indebtedness of a Person (i) existing at the time such Person becomes a
Significant Subsidiary or is merged with or into the Company or a Significant
Subsidiary or other entity or (ii) assumed by the Company or a Subsidiary in
connection with the acquisition of all or a portion of the business of such
Person, shall not be deemed to be Indebtedness created, incurred, assumed or
guaranteed by a Significant Subsidiary or otherwise deemed to be Indebtedness of
a Significant Subsidiary for the purposes of this covenant.

6.2 Limitation on Liens. Directly or indirectly, create, incur, assume or suffer
to exist, or permit any of its Significant Subsidiaries to create, incur, assume
or suffer to exist, any Lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, except for:

(a) any Lien on any property now owned or hereafter acquired or constructed by
the Company or a Subsidiary, or on which property so owned, acquired or
constructed is located, which Lien (i) in the case of any property so acquired,
existed on such property at the time of acquisition thereby by the Company or
such Subsidiary or (ii) secures or provides for the payment of any part of the
purchase or construction price or cost of improvements of such property and was
created prior to, contemporaneously with or within 360 days after, such
purchase, construction or improvement (and any replacements or refinancings for
such Liens); provided, that (i) if a firm commitment from a bank, insurance
company or other lender or investor (not including the Company, a Subsidiary or
an Affiliate of the Company) for the financing of the acquisition or
construction of property is made prior to, contemporaneously with or within the
360-day period hereinabove referred to, the applicable Lien shall be deemed to
be permitted by this paragraph (a) whether or not created or assumed within such
period, and (ii) each such Lien is not spread to cover any additional property
and the amount of Indebtedness secured thereby is not increased;

(b) Liens for taxes not yet delinquent or which are being contested in good
faith by appropriate proceedings diligently conducted and adequate reserves with
respect

 

55



--------------------------------------------------------------------------------

thereto are maintained on the books of the Company or its Subsidiaries, as the
case may be, in conformity with GAAP;

(c) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business;

(d) Liens of landlords or of mortgagees of landlords arising by operation of
law;

(e) pledges, deposits or other Liens in connection with workers’ compensation,
unemployment insurance, other social security benefits or other insurance
related obligations (including, without limitation, pledges or deposits securing
liability to insurance carriers under insurance or self-insurance arrangements)
and Liens on the proceeds of insurance policies created in connection with any
of the foregoing;

(f) Liens arising by reason of any judgment, decree or order of any court or
other Governmental Authority, if appropriate legal proceedings which have been
duly initiated for the review of such judgment, decree or order, are being
diligently prosecuted and have not been finally terminated or the period within
which such proceedings may be initiated shall not have expired;

(g) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds, judgment and like bonds, replevin and similar bonds and other
obligations of a like nature incurred in the ordinary course of business;

(h) zoning restrictions, easements, rights-of-way, restrictions on the use of
property, other similar encumbrances incurred in the ordinary course of business
and minor irregularities of title, which do not materially interfere with the
ordinary conduct of the business of the Company and its Subsidiaries taken as a
whole;

(i) Liens on Purchased Receivables and related assets granted in connection with
one or more Purchased Receivables Financings; and

(j) any Lien not otherwise permitted under this subsection 6.2, provided that
the aggregate amount of indebtedness secured by all such Liens, together with
(x) the aggregate principal amount of Subsidiary Indebtedness that is subject to
limitation under Section 6.1 and (y) the aggregate sale price of property
involved in sale and leaseback transactions not otherwise permitted except under
subsection 6.3(a), does not exceed the greater of $300,000,000 or 15% of
Consolidated Net Worth.

 

56



--------------------------------------------------------------------------------

6.3 Limitation on Sales and Leasebacks. Sell or transfer, or permit any
Subsidiary to sell or transfer, (except to the Company or one or more of its
wholly-owned Subsidiaries, or both) any Principal Facility owned by it on the
date of this Agreement with the intention of taking back a lease of such
property, other than a lease relating to computer hardware with lease terms of
four years or less, unless either:

(a) the sum of the aggregate sale price of property involved in sale and
leaseback transactions not otherwise permitted under this subsection plus
(x) the aggregate principal amount of Subsidiary Indebtedness subject to
limitation under Section 6.1 and (y) the aggregate amount of indebtedness
secured by all mortgages, pledges, liens and encumbrances not otherwise
permitted except under subsection 6.2(j) does not exceed the greater of
$300,000,000 or 15% of Consolidated Net Worth; or

(b) the Company within 120 days after the sale or transfer shall have been made
by the Company or by any such Subsidiary applies an amount equal to the greater
of (i) the net proceeds of the sale of the Principal Facility sold and leased
back pursuant to such arrangement or (ii) the fair market value of the Principal
Facility sold and leased back at the time of entering into such arrangement
(which may be conclusively determined by the Board of Directors of the Company)
to the retirement of Funded Indebtedness of the Company; provided, that the
amount required to be applied to the retirement of Funded Indebtedness of the
Company pursuant to this clause (b) shall be reduced by the principal amount of
any Funded Indebtedness of the Company voluntarily retired by the Company within
120 days after such sale, whether or not any such retirement of Funded
Indebtedness shall be specified as being made pursuant to this clause (b).
Notwithstanding the foregoing, no retirement referred to in this clause (b) may
be effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision.

6.4 Limitations on Fundamental Changes. Directly or indirectly, sell, assign,
lease, transfer or otherwise dispose of all or substantially all of its assets
or consolidate with or merge into any Person or permit any Person to merge into
it, provided that the Company may enter into a consolidation or merger with any
Person if (i) the survivor formed by or resulting from such consolidation or
merger is the Company and (ii) at the time of such consolidation or merger and
immediately after giving effect thereto no Default or Event of Default shall
have occurred and be continuing.

6.5 Limitations on Restrictions on Dividends. Permit any Significant Subsidiary
exclusively organized under the laws of the United States of America or any
state thereof to enter into any arrangement with any Person which in any way
prohibits, limits the amount of or otherwise impairs the declaration or
distribution by such Subsidiary of dividends on its Capital Stock (other than
limitations arising under (i) any Requirement of Law, (ii) any agreement or
instrument in effect at the time a Person first became a Subsidiary of the
Company or the date such agreement or instrument is otherwise assumed by the
Company or any of its Subsidiaries, so long as such agreement or instrument was
not entered into solely in contemplation of such Person becoming a Subsidiary of
the Company or such assumption, and (iii) any agreement or instrument entered
into in connection with the sale of such Subsidiary) if such arrangement,
together with all other similar arrangements, could reasonably be expected to
have a Material Adverse Effect.

6.6 Financial Covenant. Permit the ratio of (i) combined or consolidated EBITDA
of the Company and its Subsidiaries for any period of four consecutive fiscal
quarters for which financial statements have most recently been delivered under
Section 5.1 commencing with the fiscal period ending September 30, 2006 to
(ii) interest expense during such period in respect of

 

57



--------------------------------------------------------------------------------

all Covenant Indebtedness of the Company and its Subsidiaries to be less than
2.00 : 1.00. “Covenant Indebtedness” means all indebtedness that, in accordance
with GAAP, is required to be reflected as a liability on a consolidated balance
sheet of the Company and its Subsidiaries.

SECTION 7

EVENTS OF DEFAULT

If any of the following events shall occur and be continuing:

(a) The Company shall fail to pay any principal of any Note when due in
accordance with the terms thereof or hereof; or the Company shall fail to
reimburse the Issuing Lenders for any LOC Obligations when due in accordance
with the terms hereof; or the Company shall fail to pay any interest on any
Note, or any other amount payable hereunder, within three Business Days after
any such interest or other amount becomes due in accordance with the terms
thereof or hereof; or

(b) Any representation or warranty made, or deemed made pursuant to subsection
4.2, by the Company herein or which is contained in any certificate, document or
financial or other statement furnished at any time under or in connection with
this Agreement shall prove to have been incorrect in any material respect on or
as of the date made or deemed made or furnished; or

(c) The Company shall default in the observance or performance of any agreement
contained in subsection 5.4(b), 5.5(a) or 5.5(b) or Section 6; or

(d) A Change of Control shall occur; or

(e) The Company shall default in the observance or performance of any other
agreement contained in this Agreement (other than as provided in paragraphs
(a) through (d) of this Section), and such default shall continue unremedied for
a period of 30 days after the earlier of written notification to the Company by
the Administrative Agent or any Bank or after any Responsible Officer becomes
aware or, with reasonable diligence, would become aware of such default; or

(f) The Company or any of its Significant Subsidiaries shall (i) default in any
payment of principal of or interest on any Indebtedness (other than the Notes)
or in the payment of any Guarantee Obligation, beyond the period of grace (not
to exceed 30 days), if any, provided in the instrument or agreement under which
such Indebtedness or Guarantee Obligation was created, and such default shall be
continuing; or (ii) default in the observance or performance of any other
agreement or condition relating to any such Indebtedness or Guarantee Obligation
or contained in any instrument or agreement evidencing, securing or relating
thereto beyond any applicable period of grace, and such default shall be
continuing, or any other event shall occur or condition exist and be continuing,
the effect of which default or other event or condition is to cause, or permit
the holders of such Indebtedness or Guarantee Obligation to cause, such
Indebtedness to become due or required to be purchased, redeemed or otherwise
defeased prior to its stated maturity or such Guarantee Obligation to become
payable, provided that the

 

58



--------------------------------------------------------------------------------

aggregate principal amount of any such Indebtedness and Guarantee Obligations
outstanding at such time, when aggregated with the outstanding principal amount
of all other such Indebtedness and Guarantee Obligations in respect of which the
Company or any Significant Subsidiary shall have so defaulted or an event shall
have occurred or a condition exists as described above, aggregates $100,000,000
or more; or

(g) (i) The Company or any of its Significant Subsidiaries shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets, or the Company
or any of its Significant Subsidiaries shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Company
or any of its Significant Subsidiaries any case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Company or any of its Significant Subsidiaries
any case, proceeding or other action seeking issuance of a warrant of
attachment, execution, distraint or similar process against all or any
substantial part of its assets which results in the entry of an order for any
such relief which shall not have been vacated, discharged, or stayed or bonded
pending appeal within 60 days from the entry thereof; or (iv) the Company or any
of its Significant Subsidiaries shall take any action in furtherance of, or
indicating its consent to, approval of, or acquiescence in, any of the acts set
forth in clause (i), (ii), or (iii) above; or (v) the Company or any of its
Significant Subsidiaries shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(h) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
“accumulated funding deficiency” (as defined in Section 302 of ERISA), whether
or not waived, shall exist with respect to any Plan, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Majority Banks,
likely to result in the termination of such Plan for purposes of Title IV of
ERISA, (iv) any Single Employer Plan shall terminate for purposes of Title IV of
ERISA, (v) the Company or any Commonly Controlled Entity shall, or in the
reasonable opinion of the Majority Banks is likely to, incur any liability in
connection with a withdrawal from, or the Insolvency or Reorganization of, a
Multiemployer Plan or (vi) any other event or condition shall occur or exist
with respect to a Plan; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
would have a Material Adverse Effect; or

 

59



--------------------------------------------------------------------------------

(i) The rendering against the Company or any Significant Subsidiary of one or
more final nonappealable judgments, decrees or orders for the payment of money
which, either singly or in the aggregate with all other monies in respect of
which a final nonappealable judgment, decree or order for payment shall have
been rendered against the Company or any Significant Subsidiary, aggregates
$100,000,000 or more, and the continuance of such judgments, decrees or orders
unsatisfied and in effect for any period of 30 consecutive days or, in the case
of a foreign judgment, decree or order the enforcement of which is not being
sought in the United States, 60 consecutive days without a stay of execution;
provided, however, that any such amount shall be calculated after deducting from
the sum so payable any amount of such judgment or order that is covered by a
valid and binding policy of insurance in favor of the Company or such Subsidiary
from an insurer that is rated at least “A” by A.M. Best Company, which policy
covers full payment thereof and which insurer has been notified, and has not
disputed the claim made for payment, of such amount of such judgment or order;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (g) above with respect to the Company,
automatically the Commitments and Swing Line Commitments shall immediately
terminate and the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement (including without limitation the maximum
amount of all contingent liabilities under Letters of Credit) and the Notes
shall immediately become due and payable, and (B) if such event is any other
Event of Default, either or both of the following actions may be taken: (i) with
the consent of the Majority Banks, the Administrative Agent may, or upon the
request of the Majority Banks, the Administrative Agent shall, by notice to the
Company declare the Commitments and Swing Line Commitments to be terminated
forthwith, whereupon the Commitments and Swing Line Commitments shall
immediately terminate; and (ii) with the consent of the Majority Banks, the
Administrative Agent may, or upon the request of the Majority Banks, the
Administrative Agent shall, by notice of default to the Company, (Y) declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the Notes to be due and payable forthwith, whereupon
the same shall immediately become due and payable and (Z) direct the Company to
pay to the Administrative Agent cash collateral as security for the LOC
Obligations for subsequent drawings under then outstanding Letters of Credit in
an amount equal to the maximum amount that may be drawn under Letters of Credit
then outstanding, whereupon the same shall immediately become due and payable.
Except as expressly provided above in this Section, presentment, demand, protest
and all other notices of any kind are hereby expressly waived.

SECTION 8

THE ADMINISTRATIVE AGENT

8.1 Appointment. Each Bank hereby irrevocably designates and appoints Citibank
as the Administrative Agent of such Bank under this Agreement and the Notes and
each Bank irrevocably authorizes Citibank, as the Administrative Agent for such
Bank, to take such action on its behalf under the provisions of this Agreement
and the Notes and to exercise such powers and perform such duties as are
expressly delegated to the Administrative Agent by the terms of this Agreement
and the Notes, together with such other powers as are reasonably incidental
thereto. Each Bank acknowledges that the Company may rely on each action taken
by the

 

60



--------------------------------------------------------------------------------

Administrative Agent on behalf of the Banks hereunder. Notwithstanding any
provision to the contrary elsewhere in this Agreement, the Administrative Agent
shall not have any duties or responsibilities, except those expressly set forth
herein, or any fiduciary relationship with any Bank, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or the Notes or otherwise exist against the Administrative
Agent.

8.2 Delegation of Duties. The Administrative Agent may execute any of its duties
under this Agreement and the Notes by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Administrative Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys in-fact selected by it with reasonable
care. Without limiting the foregoing, the Administrative Agent may appoint one
of its affiliates as its agent to perform the functions of the Administrative
Agent hereunder relating to the advancing of funds to the Company and
distribution of funds to the Banks and to perform such other related functions
of the Administrative Agent hereunder as are reasonably incidental to such
functions.

8.3 Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or the Notes (except for its
or such Person’s own gross negligence or willful misconduct) or (ii) responsible
in any manner to any of the Banks for any recitals, statements, representations
or warranties made by the Company or any officer thereof contained in this
Agreement or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent under or in
connection with, this Agreement or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of, or the perfection or priority of
any lien or security interest created or purported to be created under or in
connection with, this Agreement (except for the Administrative Agent’s due
execution and delivery) or the Notes or for any failure of the Company to
perform its obligations hereunder or thereunder. The Administrative Agent shall
not be under any obligation to any Bank to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or the Notes or to inspect the properties, books or records
of the Company.

8.4 Reliance by Administrative Agent.

(a) The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any Note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or the
Notes unless it shall first receive such advice or concurrence of the Majority
Banks as it deems

 

61



--------------------------------------------------------------------------------

appropriate or it shall first be indemnified to its satisfaction by the Banks
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
this Agreement and the Notes in accordance with a request of the Majority Banks
(or such other number of Banks as is expressly required hereby), and such
request and any action taken or failure to act pursuant thereto shall be binding
upon all the Banks and all future holders of the Notes.

(b) For purposes of determining compliance with the conditions specified in
Section 4.1, each Bank that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank.

8.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless the Administrative Agent has received notice from a Bank or the
Company referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Banks. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Majority Banks; provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Banks.

8.6 Non-Reliance on Administrative Agent and Other Banks. Each Bank expressly
acknowledges that neither the Administrative Agent nor any of its officers,
directors, employees, agents, attorneys-in-fact or Affiliates has made any
representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including any review of the affairs of the Company, shall be
deemed to constitute any representation or warranty by the Administrative Agent
to any Bank. Each Bank represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Bank, and based on such documents and information as it has deemed appropriate,
made its own appraisal of and investigation into the business, operations,
property, financial and other condition and creditworthiness of the Company and
made its own decision to make its Loans hereunder and enter into this Agreement.
Each Bank also represents that it will, independently and without reliance upon
the Administrative Agent or any other Bank, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the Notes, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Company. Except for notices,
reports and other documents expressly required to be furnished to the Banks by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Bank with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise) or creditworthiness of the Company which may come into the possession
of the Administrative Agent or any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates.

 

62



--------------------------------------------------------------------------------

8.7 Indemnification. The Banks agree to indemnify each of the Administrative
Agent, the Swing Line Bank and the Issuing Lenders in their capacity as such (to
the extent not reimbursed by the Company and without limiting the obligation of
the Company to do so to the extent required pursuant to Section 9.5), ratably
according to the respective amounts of their Commitments (or, if the Commitments
have been terminated, ratably according to the respective amount of their
outstanding Loans or, if no Loans are outstanding, their Commitments as of the
date of such termination) from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of this Agreement, the Notes or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent, the Swing Line Bank
or the Issuing Lenders under or in connection with any of the foregoing;
provided that no Bank shall be liable for the payment of any portion of such
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements resulting from the Administrative Agent’s,
Swing Line Bank’s or any Issuing Lender’s gross negligence or willful
misconduct. The agreements in this subsection shall survive the payment of the
Notes and all other amounts payable hereunder.

8.8 Administrative Agent in Its Individual Capacity. With respect to its
Commitment, the Loans made by it and the Note issued to it, Citibank shall have
the same rights and powers under this Agreement as any other Bank and may
exercise the same as though it were not the Administrative Agent; and the term
“Bank” or “Banks” shall, unless otherwise expressly indicated, include Citibank
in its individual capacity. Citibank and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, the
Company, any of its Subsidiaries and any Person who may do business with or own
securities of the Company or any such Subsidiary, all as if Citibank were not
the Administrative Agent and without any duty to account therefor to the Banks.
The Administrative Agent shall have no duty to disclose any information obtained
or received by it or any of its Affiliates relating to the Company or any of its
Subsidiaries to the extent such information was obtained or received in any
capacity other than as Administrative Agent. In the event that Citibank or any
of its Affiliates shall be or become an indenture trustee under the Trust
Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in respect of any
securities issued or guaranteed by the Company, the parties hereto acknowledge
and agree that any payment or property received in satisfaction of or in respect
of any obligation of the Company hereunder or under any other Loan Document by
or on behalf of Citibank in its capacity as the Administrative Agent for the
benefit of any Bank under this Agreement or any Note (other than Citibank or an
Affiliate of Citibank) and which is applied in accordance with this Agreement
shall be deemed to be exempt from the requirements of Section 311 of the Trust
Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture Act.

8.9 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Banks and the Company, such
resignation to become effective upon the appointment of a successor
Administrative Agent as provided below. If the Administrative Agent shall resign
as Administrative Agent under this Agreement, then the Majority Banks shall
appoint from among the Banks a successor agent for the Banks, which successor
agent shall be approved by the Company if no Default or Event of Default has

 

63



--------------------------------------------------------------------------------

occurred and is continuing (such approval not to be unreasonably withheld),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon its appointment, and the former Administrative
Agent’s rights, powers and duties as Administrative Agent shall be terminated,
without any other or further act or deed on the part of such former
Administrative Agent or any of the parties to this Agreement or any holders of
the Notes. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this subsection shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

8.10 Syndication Agent, etc. Neither the Syndication Agent, any Documentation
Agent nor any Persons identified in this Agreement as “Lead Arranger” or “Book
Runner” shall have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Banks and the Swing
Line Bank as such. Without limiting the foregoing, none of such Banks or the
Swing Line Bank shall have or be deemed to have a fiduciary relationship with
any Bank or the Swing Line Bank. Each Bank and the Swing Line Bank hereby makes
the same acknowledgments with respect to Banks and the Swing Line Bank as it
makes with respect to the Administrative Agent in Section 8.8.

SECTION 9

MISCELLANEOUS

9.1 Amendments and Waivers. None of this Agreement, any Note or any terms hereof
or thereof may be amended, supplemented or modified except in accordance with
the provisions of this subsection. With the written consent of the Majority
Banks, the Administrative Agent and the Company may, from time to time, enter
into written amendments, supplements or modifications hereto and to the Notes
for the purpose of changing any provisions of or adding any provisions to this
Agreement or the Notes or changing in any manner the rights of the Banks or of
the Company hereunder or thereunder or waiving, on such terms and conditions as
the Administrative Agent may specify in such instrument, any of the requirements
of this Agreement or the Notes or any Default or Event of Default and its
consequences; provided, however, that (i) each Bank shall receive a form of any
such waiver, amendment, supplement or modification prior to the execution
thereof by the Majority Banks or the Administrative Agent and (ii) no such
waiver and no such amendment, supplement or modification shall (a) increase or
extend the Commitment of any Bank, the maturity of any Note or any installment
thereof, or reduce the rate or extend the time of payment of interest thereon
(other than an amendment of 2.09(d) or waiver of the obligation of the Company
to pay any increased interest pursuant to 2.09(d) or 2.22(d) which may be
approved by the Majority Banks or the applicable Issuing Lender), or reduce the
amount or extend the time of payment of any fee payable to any Bank hereunder,
or change the amount of any Bank’s Commitment or the Swing Line Bank’s Swing
Line Commitment, in each case without the consent of the Bank or the Swing Line
Bank, as the case may be, affected thereby, or (b) amend, modify or waive any
provision of this subsection or reduce the percentage specified in the
definition of Majority Banks, or consent to the assignment or transfer by the
Company of any of its rights and obligations under this Agreement, or waive the
conditions precedent to the making of any Loan set forth in subsection 4.2, in
each case without the written consent of all the Banks, (c) amend,

 

64



--------------------------------------------------------------------------------

modify or waive any provision of Section 8 without the written consent of the
then Administrative Agent, (d) amend, modify or waive any provision of the Loan
Documents affecting the rights or duties of the Administrative Agent, the
Issuing Lenders or the Swing Line Bank under any Loan Document without the
written consent of the Administrative Agent, the Issuing Lenders and/or the
Swing Line Bank, as applicable, in addition to the Banks required hereinabove to
take such action. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Banks and shall be binding upon
the Company, the Banks, the Administrative Agent and all future holders of the
Notes. In the case of any waiver, the Company, the Banks and the Administrative
Agent shall be restored to their former position and rights hereunder and under
the outstanding Notes, and any Default or Event of Default waived shall be
deemed to be cured and not continuing; but no such waiver shall extend to any
subsequent or other Default or Event of Default, or impair any right consequent
thereon.

9.2 Notices. (a) Except as otherwise provided in subsection (b) below, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by telecopy,) and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or five days after being deposited in the mail, postage
prepaid, or, in the case of telecopy notice, when received, addressed as follows
in the case of the Company and the Administrative Agent, and as set forth in
Schedule 1.1 in the case of the other parties hereto, or to such other address
as may be hereafter notified by the respective parties hereto and any future
holders of the Notes:

 

The Company:    The Western Union Company    12500 E. Mt. Belford Ave. M2385   
Englewood, CO 80112    Attention: Treasurer    Telecopy: (720) 332-0213   
Confirmation Telephone: (720) 332-5269

with a copy of

any notice to

the Company to:

   The Western Union Company    12500 E. Mt. Belford Ave. M2385    Englewood, CO
80112    Attention: General Counsel’s Office    Telecopy: (720) 332-0515   
Confirmation Telephone: (720) 332-5683 The Administrative Agent:    Citibank,
N.A., as Administrative Agent    Two Penns Way    New Castle, DE 19720   
Attention: Bank Loan Syndications    Telecopier: 212-994-0961    Telephone:
302-894-6128

 

65



--------------------------------------------------------------------------------

with a copy of

any notice to the

Administrative Agent to:

   Citibank, N.A., as Administrative Agent    400 Perimeter Center Terrace,
Suite 600    Atlanta, GA 30346    Attention: David McNeela    Telecopier:
404-921-9163    Telephone: 770-668-8613

provided that any notice, request or demand to or upon the Administrative Agent
or the Banks pursuant to subsection 2.3, 2.5, 2.6, 2.7, 2.18 or 2.19 shall not
be effective until received.

(b) So long as Citibank or any of its Affiliates is the Administrative Agent,
the Company shall use commercially reasonable efforts to deliver to the
Administrative Agent materials required to be delivered pursuant to Section 5.1
in an electronic medium in a format acceptable to the Administrative Agent and
the Company by e-mail at oploanswebadmin@citigroup.com. The Company agrees that
the Administrative Agent may make such materials, and, without warranty or
liability to the Company, other written information, documents, instruments and
other material relating to the Company, any of its Subsidiaries or any other
materials or matters relating to this Agreement, the Notes or any of the
transactions contemplated hereby (collectively, the “Communications”) available
to the Banks by posting such notices on a confidential basis on Intralinks or a
substantially similar electronic system (the “Platform”) mutually acceptable to
the Administrative Agent and the Company. The Company acknowledges that (i) the
distribution of material through an electronic medium is not necessarily secure
and that there are confidentiality and other risks associated with such
distribution, (ii) the Platform is provided “as is” and “as available” and
(iii) neither the Administrative Agent nor any of its Affiliates warrants the
accuracy, adequacy or completeness of the Communications or the Platform and
each expressly disclaims liability for errors or omissions in the Communications
or the Platform in the absence of gross negligence or willful misconduct of the
Administrative Agent or its Affiliates. No warranty of any kind, express,
implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the
Administrative Agent or any of its Affiliates in connection with the Platform.

(c) The Administrative Agent agrees that the receipt of the Communications by
the Administrative Agent at its e-mail address as set forth above, and each Bank
agrees that notice to it (as provided in the next sentence) (a “Notice”)
specifying that any Communications have been posted to the Platform, in each
case, shall constitute effective delivery of such information, documents or
other materials to the Administrative Agent and such Bank for purposes of this
Agreement; provided that if requested by any Bank the Administrative Agent shall
deliver a copy of the Communications to such Bank by email or telecopier. Each
Bank agrees (i) to notify the Administrative Agent in writing of such Bank’s
e-mail address to which a Notice may be sent by electronic transmission
(including by electronic communication) on or before the date such Bank becomes
a party to this Agreement (and from time to time thereafter to ensure that the
Administrative Agent has on record an effective e-mail address for such Bank)
and (ii) that any Notice may be sent to such e-mail address.

 

66



--------------------------------------------------------------------------------

9.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Bank, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

9.4 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Agreement and the Notes.

9.5 Payment of Expenses and Taxes. The Company agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the Notes and
any other documents prepared in connection herewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including,
without limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent, (b) to pay or reimburse each Bank and the Administrative
Agent for all its costs and expenses incurred in connection with the enforcement
or preservation of any rights under this Agreement, the Notes and any such other
documents, including, without limitation, fees and disbursements of counsel to
the Administrative Agent and to the several Banks, (c) to pay, and indemnify and
hold harmless each Bank and the Administrative Agent from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other taxes, if any, which may be payable
or determined to be payable in connection with the execution and delivery of, or
consummation or administration of any of the transactions contemplated by, or
any amendment, supplement or modification of, or any waiver or consent under or
in respect of, this Agreement, the Notes and any such other documents, and
(d) to pay, and indemnify and hold harmless each Bank and the Administrative
Agent and each of their respective officers, directors, employees and affiliates
from and against any and all other liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever with respect to the execution, delivery, enforcement,
performance and administration of this Agreement, the Notes, and any such other
documents (all the foregoing, collectively, the “indemnified liabilities”),
provided, that the Company shall have no obligation hereunder to the
Administrative Agent or any Bank with respect to indemnified liabilities arising
from (i) the gross negligence or willful misconduct of the Administrative Agent
or such Bank, (ii) legal proceedings commenced or claims against the
Administrative Agent or such Bank by any security holder or creditor thereof
arising out of and based upon rights afforded any such security holder or
creditor solely in its capacity as such, (iii) legal proceedings commenced or
claims against the Administrative Agent or such Bank by any other Bank or by any
Transferee or (iv) claims settled without the consent of the Company. In the
case of any investigation, litigation or other proceeding or action to which the
indemnity in this subsection 9.5 applies, such indemnity shall be effective
whether or not such investigation, litigation or other proceeding or action is
brought by the Company or any affiliate of the Company, whether or not the party
seeking indemnity is otherwise a party thereto and whether or not any aspect of
the transactions contemplated hereby is consummated.

 

67



--------------------------------------------------------------------------------

The agreements in this subsection shall survive repayment of the Notes and all
other amounts payable hereunder.

9.6 Successors and Assigns; Participations; Purchasing Banks.

(a) This Agreement shall be binding upon and inure to the benefit of the
Company, the Banks, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Company may not
assign or transfer any of its rights or obligations under this Agreement without
the prior written consent of each Bank.

(b) Any Bank may, in accordance with applicable law, sell to one or more banks
or other entities which are not Competitors (“Participants”) participating
interests in any Loan owing to such Bank, any Note held by such Bank, the
Commitment of such Bank or any other interest of such Bank hereunder, provided
that with respect to any such sale of a participating interest, the Bank selling
such participating interest must retain the right to make all determinations
under this Agreement other than requests for (i) reductions in the principal
amount of the Loans, (ii) reductions in the interest rates payable on the Loans,
(iii) reductions in the facility fee payable to such selling Bank pursuant to
subsection 2.4 and (iv) waivers and extensions in respect of payment dates on
account of principal of the Loans, Interest Payment Dates and the dates on which
such facility fee is payable. In the event of any such sale by a Bank of
participating interests to a Participant, such Bank’s obligations under this
Agreement to the other parties to this Agreement shall remain unchanged, such
Bank shall remain solely responsible for the performance thereof, such Bank
shall remain the holder of any such Note for all purposes under this Agreement,
and the Company and the Administrative Agent shall continue to deal solely and
directly with such Bank in connection with such Bank’s rights and obligations
under this Agreement. The Company agrees that if amounts outstanding under this
Agreement and the Notes are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall be deemed to have the right of setoff in respect of its
participating interest in amounts owing under this Agreement and any Note to the
same extent as if the amount of its participating interest were owing directly
to it as a Bank under this Agreement or any Note, provided that such Participant
shall only be entitled to such right of setoff if it shall have agreed in the
agreement pursuant to which it shall have acquired its participating interest to
share with the Banks the proceeds thereof as provided in subsection 9.7. The
Company also agrees that each Participant shall be entitled to the benefits of
subsections 2.14, 2.15 and 2.16 with respect to its participation in the
Commitments and the Loans outstanding from time to time; provided that no
Participant shall be entitled to receive any greater amount pursuant to such
subsections than the transferor Bank would have been entitled to receive in
respect of the amount of the participation transferred by such transferor Bank
to such Participant had no such transfer occurred.

(c) Any Bank may, in accordance with applicable law and with the consent of the
Administrative Agent, the Swing Line Bank and each Issuing Lender (which shall
not be unreasonably withheld) at any time sell to any Bank or any affiliate
thereof (but only if

 

68



--------------------------------------------------------------------------------

such affiliate’s Short-Term Ratings equal or exceed the Short-Term Ratings of
such selling Bank) and, with the consent of the Company (unless there is an
Event of Default under clause (a) or (g) of Article VII occurring or
continuing), the Administrative Agent, the Swing Line Bank and each Issuing
Lender (which in each case shall not be unreasonably withheld), to one or more
additional banks or financial institutions other than the Borrower or any of its
Subsidiaries (“Purchasing Banks”) all or any part of its rights and obligations
under this Agreement and its Note pursuant to a Commitment Transfer Supplement,
substantially in the form of Exhibit D (a “Commitment Transfer Supplement”),
executed by such Purchasing Bank, such transferor Bank (and, in the case of a
Purchasing Bank that is not then a Bank or an affiliate thereof, by the Company,
the Administrative Agent, the Swing Line Bank and each Issuing Lender) and
delivered to the Administrative Agent for its acceptance and recording in the
Register, provided that (i) in connection with such sale, such transferor Bank
must transfer all of its outstanding Commitment to such Purchasing Bank or, if
no Commitments are then in effect, such transferor Bank must transfer all of the
unpaid Loans and Participation Interests held by such Bank to such Purchasing
Bank or (ii) after giving effect to such sale the outstanding Commitment of such
transferor Bank must equal or exceed $10,000,000, provided, further, with
respect to a Purchasing Bank which was not a Bank or an affiliate of a Bank
prior to such sale, the outstanding Commitment of such Purchasing Bank after
giving effect to such sale must equal or exceed $10,000,000, unless the Company
and the Administrative Agent otherwise agree. Upon such execution, delivery,
acceptance and recording, from and after the Transfer Effective Date determined
pursuant to (and as defined in) such Commitment Transfer Supplement, (x) the
Purchasing Bank thereunder shall be a party hereto and, to the extent provided
in such Commitment Transfer Supplement, (in addition to any such rights and
obligations theretofore held by it) have the rights and obligations of a Bank
hereunder with a Commitment as set forth therein, and (y) the transferor Bank
thereunder shall, to the extent provided in such Commitment Transfer Supplement,
be released from its obligations under this Agreement (and, in the case of a
Commitment Transfer Supplement covering all or the remaining portion of a
transferor Bank’s rights and obligations under this Agreement, such transferor
Bank shall cease to be a party hereto, provided, that it is expressly understood
and agreed that such transferor Bank shall retain (x) all of such transferor
Bank’s rights under subsections 2.14, 2.15, 2.16 and 9.5 of this Agreement with
respect to any cost, reduction or payment incurred or made prior to the Transfer
Effective Date determined pursuant to such Commitment Transfer Supplement,
including, without limitation the rights to indemnification and to reimbursement
for taxes, costs and expenses and (y) all of such transferor Bank’s obligations
under Section 8.7 to the extent any claim thereunder relates to an event arising
prior to the Transfer Effective Date determined pursuant to such Commitment
Transfer Supplement). Such Commitment Transfer Supplement shall be deemed to
amend this Agreement to the extent, and only to the extent, necessary to reflect
the addition of such Purchasing Bank and the resulting adjustment of Commitments
and Commitment Percentages arising from the purchase by such Purchasing Bank of
all or a portion of the rights and obligations of such transferor Bank under
this Agreement and the Notes. On or prior to the Transfer Effective Date
determined pursuant to such Commitment Transfer Supplement, the Company, at its
own expense, shall execute and deliver to the Administrative Agent in exchange
for the

 

69



--------------------------------------------------------------------------------

surrendered Note a new Note to the order of such Purchasing Bank in an amount
equal to the Commitment assumed by it pursuant to such Commitment Transfer
Supplement and, if the transferor Bank has retained a Commitment hereunder, a
new Note to the order of the transferor Bank in an amount equal to the
Commitment retained by it hereunder. Such new Notes shall be dated the Closing
Date and shall otherwise be in the form of the Notes replaced thereby. The Note
surrendered by the transferor Bank shall be returned by the Administrative Agent
to the Company marked “cancelled”.

(d) The Administrative Agent shall maintain at its address referred to in
subsection 9.2 a copy of each Commitment Transfer Supplement delivered to it and
a register (the “Register”) for the recordation of the names and addresses of
the Banks and the Commitment of, and principal amount of the Loans owing to,
each Bank from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Company, the Administrative Agent and the
Banks may treat each Person whose name is recorded in the Register as the owner
of each Loan recorded therein for all purposes of this Agreement. The Register
shall be available for inspection by the Company or any Bank at any reasonable
time and from time to time upon reasonable prior notice.

(e) Upon its receipt of a Commitment Transfer Supplement executed by a
transferor Bank and Purchasing Bank (and, in the case of a Purchasing Bank that
is not then a Bank or an affiliate thereof, by the Company and the
Administrative Agent) together with payment to the Administrative Agent, in the
case of a Purchasing Bank that is not then a Bank or an affiliate thereof, of a
registration and processing fee of $3,500 by the transferor Bank, the
Administrative Agent shall (i) promptly accept such Commitment Transfer
Supplement and (ii) on the Transfer Effective Date determined pursuant thereto
record the information contained therein in the Register and give notice of such
acceptance and recordation to the Banks and the Company.

(f) Subject to subsection 9.8, the Company authorizes each Bank to disclose to
any Participant or Purchasing Bank (each, a “Transferee”) and any prospective
Transferee any and all financial information in such Bank’s possession
concerning the Company and its affiliates which has been delivered to such Bank
by or on behalf of the Company pursuant to this Agreement or which has been
delivered to such Bank by or on behalf of the Company in connection with such
Bank’s credit evaluation of the Company and its affiliates prior to becoming a
party to this Agreement.

(g) If, pursuant to this subsection, any interest in this Agreement or any Note
is transferred to any Transferee which is not a United States person (as such
term is defined in Section 7701(a)(30) of the Code), the transferor Bank shall
require such Transferee, concurrently with the effectiveness of such transfer,
to deliver (i) two duly completed copies of United States Internal Revenue
Service Form W-8BEN or W-8ECI or successor applicable form, as the case may be
or (ii) in the case of such a Bank claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Bank is not (A) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Company
within the meaning of Section 881(c)(3)(B) of the Code or (C) a “controlled
foreign

 

70



--------------------------------------------------------------------------------

corporation” described in Section 881(c)(3)(C) of the Code and (y) two duly
completed copies of United States Internal Revenue Service Form W-8BEN, in each
case certifying such Bank’s entitlement to a complete exemption from
United States withholding tax with respect to interest payments to be made under
this Agreement and under any Note. The transferor Bank shall also require such
Transferee (i) to represent to the transferor Bank (for the benefit of the
transferor Bank, the Administrative Agent and the Company) that under applicable
law and treaties no taxes will be required to be withheld by the Administrative
Agent, the Company or the transferor Bank with respect to any payments to be
made to such Transferee in respect of the Loans, (ii) to agree (for the benefit
of the transferor Bank, the Administrative Agent and the Company) to provide the
transferor Bank (and, in the case of any Purchasing Bank registered in the
Register, the Administrative Agent and the Company) new such form or successor
applicable form upon the expiration or obsolescence of any previously delivered
forms and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such Transferee and
(iii) to comply from time to time with all applicable U.S. laws and regulations
with regard to such withholding tax exemption.

(h) Nothing herein shall prohibit any Bank or the Swing Line Bank from pledging
or assigning any Note to any Federal Reserve Bank in accordance with applicable
law.

(i) The Swing Line Bank may not (except as provided in subsections 2.19 and
9.6(h)) assign or sell participations in all or any part of its Swing Line
Loans, its Swing Line Note or its Swing Line Commitment.

(j) Each Issuing Lender may, with the consent of the Company (which consent
shall not be unreasonably withheld or delayed), assign to one or more Banks all
or a portion of its rights and obligations under the undrawn portion of its LOC
Commitment at any time; provided, however, that the parties to each such
assignment shall execute and deliver to the Administrative Agent appropriate
documentation in respect thereof.

9.7 Adjustments; Set-off.

(a) If any Bank (a “benefitted Bank”) shall at any time receive any payment of
all or part of its Loans then payable, or interest then payable thereon, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set-off, pursuant to events or proceedings of the nature referred to in
Section 7(g), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Bank, if any, in respect of such other Bank’s
Loans then payable, or interest then payable thereon, such benefitted Bank shall
purchase for cash from the other Banks such portion of each such other Bank’s
Loans or such interest thereon, or shall provide such other Banks with the
benefits of any such collateral, or the proceeds thereof, as shall be necessary
to cause such benefitted Bank to share the excess payment or benefits of such
collateral or proceeds ratably with each of the Banks; provided, however, that
if all or any portion of such excess payment or benefits is thereafter recovered
from such benefitted Bank, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of

 

71



--------------------------------------------------------------------------------

such recovery, but without interest. The Company agrees that each Bank so
purchasing a portion of another Bank’s Loans or interest thereon may exercise
all rights of payment (including, without limitation, rights of set-off) with
respect to such portion as fully as if such Bank were the direct holder of such
portion.

(b) In addition to any rights and remedies of the Banks provided by law, if an
Event of Default has occurred and is continuing, each Bank and each of its
Affiliates shall have the right, without prior notice to the Company, any such
notice being expressly waived by the Company to the extent permitted by
applicable law, upon any amount becoming due and payable by the Company
hereunder or under the Notes (whether at the stated maturity, by acceleration or
otherwise) to set-off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Bank, any of its Affiliates or any
branch or agency thereof to or for the credit or the account of the Company. The
aforesaid right of set-off may be exercised by such Bank and each of its
Affiliates against the Company or against any trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver or execution,
judgment or attachment creditor of the Company, or against anyone else claiming
through or against the Company or any such trustee in bankruptcy, debtor in
possession, assignee for the benefit of creditors, receiver, or execution,
judgment or attachment creditor, notwithstanding the fact that such right of
set-off shall not have been exercised by such Bank or its Affiliates prior to
the occurrence of any Event of Default. Each Bank agrees promptly to notify the
Company and the Administrative Agent after any such set-off and application made
by such Bank or its Affiliates, provided that the failure to give such notice
shall not affect the validity of such set-off and application.

9.8 Table of Contents and Section Headings. The table of contents and the
section and subsection headings herein are intended for convenience only and
shall be ignored in construing this Agreement.

9.9 Confidentiality. Each of the Banks and the Administrative Agent agrees to
keep confidential (and to cause its officers, directors, employees, agents and
representatives, and its Affiliates’ officers, directors, employees, agents and
representatives who gain access to Confidential Materials (as defined below), to
keep confidential) any information which is or has been obtained pursuant to the
terms of this Agreement (including, without limitation, subsection 5.4(b))
(collectively, the “Confidential Materials”), except that such Bank or the
Administrative Agent, as the case may be, shall be permitted to disclose the
Confidential Materials (a) to such of the officers, directors, employees,
agents, independent auditors and representatives of the Bank or any of its
Affiliates as need to know such Confidential Materials in connection with its
administration of its Commitment and Loans (provided such persons are informed
of the confidential nature of the Confidential Materials and the restrictions
imposed by this subsection), (b) to the extent required by law (including,
without limitation disclosure to bank examiners and regulatory officials) or
legal process (in which event such Bank or the Administrative Agent, as the case
may be, will promptly notify the Company of any such requirement), (c) to the
extent such Confidential Materials become publicly available other than as a
result of a breach of the provisions of this subsection, (d) to the extent the
Company shall have consented to such

 

72



--------------------------------------------------------------------------------

disclosure in writing, (e) to a prospective Transferee which agrees in writing
to be bound by the terms of this subsection as if it were a Bank party to this
Agreement, (f) to a Governmental Authority in connection with litigation
involving this Agreement or the Notes, (g) to Gold Sheets and other similar bank
trade publications; such information to consist of deal terms and other
information regarding the credit facilities evidenced by this Agreement
customarily found in such publications and (h) in connection with any suit,
action or proceeding for the purpose of defending itself, reducing its
liability, or protecting or exercising any of its claims, rights, remedies or
interests under or in connection with this Agreement or any other Loan Document;
provided that in no event shall any such Bank or the Administrative Agent
disclose any of the Confidential Materials to any of its Excluded Individuals.

9.10 Patriot Act Notice. Each Bank and the Administrative Agent (for itself and
not on behalf of any other party) hereby notifies the Company that, pursuant to
the requirements of the USA Patriot Act, Title III of Pub. L. 107-56, signed
into law October 26, 2001 (the “Patriot Act”), it is required to obtain, verify
and record information that identifies the Company, which information includes
the name and address of the Company and other information that will allow such
Bank or the Administrative Agent, as applicable, to identify the Company in
accordance with the Patriot Act.

9.11 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. A set of the copies of this Agreement signed by all the parties
shall be lodged with the Company and the Administrative Agent.

9.12 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

9.13 Integration. This Agreement represents the entire agreement of the Company,
the Administrative Agent and the Banks with respect to the subject matter
hereof, and there are no promises, undertakings, representations or warranties
by the Administrative Agent or any Bank relative to subject matter hereof not
expressly set forth or referred to herein or in the Notes.

9.14 GOVERNING LAW. THIS AGREEMENT AND THE NOTES AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES UNDER THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

9.15 Submission To Jurisdiction; Waivers. Each of the Company, the
Administrative Agent and the Banks hereby irrevocably and unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the Notes, or for recognition and enforcement of
any judgment in respect thereof, to the non-exclusive general jurisdiction of
the Courts of the State of

 

73



--------------------------------------------------------------------------------

New York, the courts of the United States of America for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Company at its
address set forth in subsection 9.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
subsection any special, exemplary, punitive or consequential damages.

9.16 Acknowledgements. Each of the Company, the Administrative Agent and the
Banks hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the Notes;

(b) neither the Administrative Agent nor any Bank has any fiduciary relationship
to the Company, and the relationship between the Administrative Agent and the
Banks, on the one hand, and the Company, on the other hand, is solely that of
debtor and creditor; and

(c) no joint venture exists among the Banks or among the Company and the Banks.

9.17 WAIVERS OF JURY TRIAL. THE COMPANY, THE ADMINISTRATIVE AGENT AND THE BANKS
HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR THE NOTES AND FOR ANY COUNTERCLAIM
THEREIN.

9.18 Effectiveness. This Agreement shall become effective on the date on which
all of the conditions set forth in Section 4.1 have been satisfied or waived by
the Banks and all of the parties have signed a copy hereof (whether the same or
different copies) and shall have delivered the same to the Administrative Agent
pursuant to Section 9.2 or, in the case of the Banks, shall have given to the
Administrative Agent written, telecopied or telex notice (actually received) at
such office that the same has been signed and mailed to it.

 

74



--------------------------------------------------------------------------------

9.19 Judgment Currency. If, for the purposes of obtaining judgment in any court,
it is necessary to convert a sum due hereunder or under any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Company
in respect of any such sum due from it to the Administrative Agent or any Bank
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than currency required to be paid
hereunder (the “Contract Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent or such Bank of
any sum adjudged to be so due in the Judgment Currency, the Administrative Agent
or such Bank may in accordance with normal banking procedures purchase the
Contract Currency with the Judgment Currency. If the amount of the Contract
Currency so purchased is less than the sum originally due to the Administrative
Agent or such Bank in such Contract Currency, the Company agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Bank or the Person to whom such obligation was
owing against such loss. If the amount of the Contract Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Bank in
such currency, the Administrative Agent and the Banks agree to apply such excess
to any Loans or other amounts then due and payable hereunder.

 

75



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered in New York, New York by their proper and duly authorized
officers as of the day and year first above written.

 

COMPANY:    

THE WESTERN UNION COMPANY,

a Delaware corporation

    By:   /s/ David G. Barnes       Name:   David G. Barnes       Title:  

Executive Vice President

Finance and Strategic Development

 

76



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT

AND BANKS:

   

CITIBANK, N.A.,

as Administrative Agent, Swing Line Bank, Issuing Lender and as a Bank

    By:   /s/ Kevin Ege       Name:   Kevin Ege       Title:   Vice President

 

77



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION as Issuing Lender and as a Bank By:   /s/
Scott Bjelde Name:   Scott Bjelde Title:   Senior Vice President

 

78



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH By:   /s/ Christian A.
Giordano Name:   Christian A. Giordano Title:   Authorized Signatory

 

79



--------------------------------------------------------------------------------

BARCLAYS BANK PLC By:   /s/ Alison McGuigan Name:   Alison McGuigan Title:  
Associate Director

 

80



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:   /s/ Mark M. Cisz Name:   Mark M. Cisz Title:  
Vice President

 

81



--------------------------------------------------------------------------------

MORGAN STANLEY BANK By:   /s/ Daniel Twenge Name:   Daniel Twenge Title:   Vice
President

 

82



--------------------------------------------------------------------------------

WACHOVIA BANK, NATIONAL ASSOCIATION

By:   /s/ Mark B. Felker Name:   Mark B. Felker Title:   Managing Director

 

83



--------------------------------------------------------------------------------

BNP PARIBAS By:   /s/ Pierre Nicholas Rogers Name:   Pierre Nicholas Rogers
Title:   Managing Director By:   /s/ Jamie Dillon Name:   Jamie Dillon Title:  
Managing Director

 

84



--------------------------------------------------------------------------------

DEUTSCHE BANK AG, NEW YORK BRANCH By:   /s/ Brett Hanmer Name:   Brett Hanmer
Title:   Vice President By:   /s/ Ruth Leung Name:   Ruth Leung Title:  
Director

 

85



--------------------------------------------------------------------------------

FIFTH THIRD BANK By:   /s/ Peter Caligiuni Name:   Peter Caligiuni Title:   Vice
President

 

86



--------------------------------------------------------------------------------

KEY BANK, N. A. By:   /s/ David A. Wild Name:   David A. Wild Title:   Vice
President

 

87



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA

By:   /s/ Todd Meller Name:   Todd Meller Title:   Managing Director

 

88



--------------------------------------------------------------------------------

CIBC, INC.

By:   /s/ Dominic Sorresso Name:   Dominic Sorresso Title:   Executive Director
CIBC World Markets Corp.

Authorized Signatory

 

89



--------------------------------------------------------------------------------

LASALLE BANK NATIONAL ASSOCIATION By:   /s/ Doug Pogge Name:   Doug Pogge Title:
  First Vice President

 

90



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE

By:   /s/ Melissa Goeden Name:   Melissa Goeden Title:   Vice President

 

91



--------------------------------------------------------------------------------

THE BANK OF NEW YORK By:   /s/ Robert Besser Name:   Robert Besser Title:   Vice
President

 

92